--------------------------------------------------------------------------------

Exhibit 10.1



EXECUTION VERSION


PRIVATE PLACEMENT UNITS PURCHASE AGREEMENT
 
THIS PRIVATE PLACEMENT UNITS PURCHASE AGREEMENT (as it may from time to time be
amended and including all exhibits referenced herein, this “Agreement”), dated
as of June 4, 2020, is entered into by and between ARYA Sciences Acquisition
Corp II, a Cayman Islands exempted company (the “Company”), and ARYA Sciences
Holdings II, a Cayman Islands exempted limited company(the “Purchaser”).
 
WHEREAS, the Company intends to consummate an initial public offering of the
Company’s units (the “Public Offering”), each unit consisting of one Class A
ordinary share of the Company, par value $0.0001 per share (each, a “Share”),
and one-third of one redeemable warrant, each whole warrant entitling the holder
to purchase one Share at an exercise price of $11.50 per Share, as set forth in
the Company’s Registration Statements on Form S-1, filed with the U.S.
Securities and Exchange Commission (the “SEC”), File Numbers 333-238488 and
333-238949, under the Securities Act of 1933, as amended (the “Securities Act”).
 
WHEREAS, the Purchaser has agreed to purchase an aggregate of 460,000 units (and
up to 39,000 additional units if the underwriters in the Public Offering
exercise their option to purchase additional units in full) (the “Private
Placement Units”), each Private Placement Unit, including an aggregate of
153,333 private placement warrants (the “Private Placement Warrants”) (or up to
166,333 Private Placement Warrants if the underwriters exercise their option to
purchase additional units in full) and 460,000 Shares (or up to 499,000 Shares
if the underwriters exercise their option to purchase additional units in full).
 
NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:
 
AGREEMENT
 
Section 1.            Authorization, Purchase and Sale; Terms of the Private
Placement Units.
 
A.          Authorization of the Private Placement Units. The Company has duly
authorized the issuance and sale of the Private Placement Units, including the
Shares and Private Placement Warrants underlying the Private Placement Units, to
the Purchaser.
 
B.           Purchase and Sale of the Private Placement Units.
 
(i)           On the date of the consummation of the Public Offering (the “IPO
Closing Date”), the Company shall issue and sell to the Purchaser, and the
Purchaser shall purchase from the Company, 460,000 Private Placement Units at a
price of $10.00 per Private Placement Unit for an aggregate purchase price of
$4,600,000 (the “Purchase Price”). The Purchaser shall pay the Purchase Price by
wire transfer of immediately available funds in the following amounts: (i)
$2,000,000 to the Company at a financial institution to be chosen by the
Company, and (ii) $2,600,000 to the trust account (the “Trust Account”)
maintained by Continental Stock Transfer & Trust Company, acting as trustee, in
each case in accordance with the Company’s wiring instructions, at least one (1)
business day prior to the IPO Closing Date. On the IPO Closing Date, subject to
the receipt of funds pursuant to the immediately prior sentence, the Company, at
its option, shall deliver a certificate evidencing the Private Placement Units
purchased by the Purchaser on such date duly registered in the Purchaser’s name
to the Purchaser or effect such delivery in book-entry form.
 

--------------------------------------------------------------------------------

(ii)          On the date of any closing of the option to purchase additional
units, if any, in connection with the Public Offering or on such earlier time
and date as may be mutually agreed by the Purchaser and the Company (each such
date, an “Option Closing Date”, and each Option Closing Date (if any) and the
IPO Closing Date, a “Closing Date”), the Company shall issue and sell to the
Purchaser, and the Purchaser shall purchase from the Company, up to 39,000
Private Placement Units (or, to the extent the option to purchase additional
units is not exercised in full, a lesser number of Private Placement Units in
proportion to portion of the option that is exercised) at a price of $10.00 per
Private Placement Unit for an aggregate purchase price of up to $390,000 (the
“Option Purchase Price”). The Purchaser shall pay the Option Purchase Price in
accordance with the Company’s wire instruction by wire transfer of immediately
available funds to the Trust Account, at least one (1) business day prior to any
Option Closing Date. On each Option Closing Date (if any), subject to the
receipt of funds pursuant to the immediately prior sentence, the Company shall,
at its option, deliver a certificate evidencing the Private Placement Units
purchased on such date duly registered in the Purchaser’s name to the Purchaser
or effect such delivery in book-entry form.
 
C.           Terms of the Private Placement Units.
 
(i)           The Private Placement Units are substantially identical to the
units to be offered in the Public Offering except that (a) the Private Placement
Units (including the underlying Shares, Private Placement Warrants and the
Shares issuable upon exercise of the Private Placement Warrants) will not,
except in limited circumstances, be transferable or salable until 30 days after
the completion of the Company’s initial business combination (the “Business
Combination”) so long as they are held by the Purchaser or its permitted
transferees, and (b) the Private Placement Units are being purchased pursuant to
an exemption from the registration requirements of the Securities Act and will
become freely tradable only after the expiration of the lockup described above
in clause (a) and they are registered pursuant to the Registration and
Shareholder Rights Agreement (as defined below) or an exemption from
registration is available, and the restrictions described above in clause (a)
have expired.
 
(ii)          Each Private Placement Warrant included in the Private Placement
Units shall have the terms set forth in a Warrant Agreement to be entered into
by the Company and a warrant agent, in connection with the Public Offering (the
“Warrant Agreement”).
 
(iii)         On the IPO Closing Date, the Company and the Purchaser shall enter
into a registration and shareholder rights agreement (the “Registration and
Shareholder Rights Agreement”) pursuant to which the Company will grant certain
registration rights to the Purchaser relating to the Private Placement Units,
the Private Placement Warrants and the Shares underlying the Private Placement
Warrants and the Private Placement Units.
 
2

--------------------------------------------------------------------------------

Section 2.            Representations and Warranties of the Company. As a
material inducement to the Purchaser to enter into this Agreement and purchase
the Private Placement Units, the Company hereby represents and warrants to the
Purchaser (which representations and warranties shall survive each Closing Date)
that:
 
A.           Incorporation and Corporate Power. The Company is an exempted
company duly incorporated, validly existing and in good standing under the laws
of the Cayman Islands and is qualified to do business in every jurisdiction in
which the failure to so qualify would reasonably be expected to have a material
adverse effect on the financial condition, operating results or assets of the
Company. The Company possesses all requisite corporate power and authority
necessary to carry out the transactions contemplated by this Agreement and the
Warrant Agreement.
 
B.           Authorization; No Breach.
 
(i)           The execution, delivery and performance of this Agreement and the
Private Placement Units, including the Shares and the Private Placement Warrants
included in the Private Placement Units, have been duly authorized by the
Company as of the Closing Date. This Agreement constitutes the valid and binding
obligation of the Company, enforceable in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other laws of general applicability relating to or affecting creditors’ rights
and to general equitable principles (whether considered in a proceeding in
equity or law). Upon issuance in accordance with, and payment pursuant to, the
terms of the Warrant Agreement and this Agreement, the Private Placement Units
and the Private Placement Warrants included in the Private Placement Units will
constitute valid and binding obligations of the Company, enforceable in
accordance with their terms as of the Closing Date.
 
(ii)          The execution and delivery by the Company of this Agreement and
the Private Placement Units, the issuance and sale of the Private Placement
Units, the issuance of the Private Placement Warrants and the Shares included in
the Private Placement Units, the issuance of the Shares upon exercise of the
Private Placement Warrants and the fulfillment of and compliance with the
respective terms hereof and thereof by the Company, do not and will not as of
each Closing Date (a) conflict with or result in a breach of the terms,
conditions or provisions of, (b) constitute a default under, (c) result in the
creation of any lien, security interest, charge or encumbrance upon the
Company’s share capital or assets under, (d) result in a violation of, or (e)
require any authorization, consent, approval, exemption or other action by or
notice or declaration to, or filing with, any court or administrative or
governmental body or agency pursuant to the amended and restated memorandum and
articles of association of the Company (in effect on the date hereof or as may
be amended prior to completion of the contemplated Public Offering) or any
material law, statute, rule or regulation to which the Company is subject, or
any agreement, order, judgment or decree to which the Company is subject, except
for any filings required after the date hereof under federal or state securities
laws.
 
C.           Title to Securities. Upon issuance in accordance with, and payment
pursuant to, the terms hereof and the Warrant Agreement, and upon registration
in the Company’s register of members, the Shares included in the Private
Placement Units and issuable upon exercise of the Private Placement Warrants
will be duly and validly issued, fully paid and nonassessable. On the date of
issuance of the Private Placement Units, the Shares included in the Private
Placement Units and issuable upon exercise of the Private Placement Warrants
shall have been reserved for issuance. Upon issuance in accordance with, and
payment pursuant to, the terms hereof and the Warrant Agreement, and upon
registration in the Company’s register of members, the Purchaser will have good
title to the Private Placement Units purchased by it, the Private Placement
Warrants and Shares included in the Private Placement Units and the Shares
issuable upon exercise of such Private Placement Warrants, free and clear of all
liens, claims and encumbrances of any kind, other than (i) transfer restrictions
hereunder and under the other agreements contemplated hereby, (ii) transfer
restrictions under federal and state securities laws, and (iii) liens, claims or
encumbrances imposed due to the actions of the Purchaser.
 
3

--------------------------------------------------------------------------------

D.           Governmental Consents. No permit, consent, approval or
authorization of, or declaration to or filing with, any governmental authority
is required in connection with the execution, delivery and performance by the
Company of this Agreement or the consummation by the Company of any other
transactions contemplated hereby.
 
E.           Regulation D Qualification. Neither the Company nor, to its actual
knowledge, any of its affiliates, members, officers, directors or beneficial
shareholders of 20% or more of its outstanding securities, has experienced a
disqualifying event as enumerated pursuant to Rule 506(d) of Regulation D under
the Securities Act.
 
Section 3.            Representations and Warranties of the Purchaser. As a
material inducement to the Company to enter into this Agreement and issue and
sell the Private Placement Units to the Purchaser, the Purchaser hereby
represents and warrants to the Company (which representations and warranties
shall survive each Closing Date) that:
 
A.          Organization and Requisite Authority. The Purchaser possesses all
requisite power and authority necessary to carry out the transactions
contemplated by this Agreement.
 
B.          Authorization; No Breach.
 
(i)           This Agreement constitutes a valid and binding obligation of the
Purchaser, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other laws of
general applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).
 
(ii)          The execution and delivery by the Purchaser of this Agreement and
the fulfillment of and compliance with the terms hereof by the Purchaser does
not and shall not as of each Closing Date (a) conflict with or result in a
breach by the Purchaser of the terms, conditions or provisions of, (b)
constitute a default under, (c) result in the creation of any lien, security
interest, charge or encumbrance upon the Purchaser’s equity or assets under, (d)
result in a violation of, or (e) require authorization, consent, approval,
exemption or other action by or notice or declaration to, or filing with, any
court or administrative or governmental body or agency pursuant to the
Purchaser’s organizational documents in effect on the date hereof or as may be
amended prior to completion of the contemplated Public Offering, or any material
law, statute, rule or regulation to which the Purchaser is subject, or any
agreement, instrument, order, judgment or decree to which the Purchaser is
subject, except for any filings required after the date hereof under federal or
state securities laws.
 
4

--------------------------------------------------------------------------------

C.           Investment Representations.
 
(i)           The Purchaser is acquiring the Private Placement Units, the Shares
and Private Placement Warrants included in the Private Placement Units and, upon
exercise of such Private Placement Warrants, the Shares issuable upon such
exercise (collectively, the “Securities”) for its own account, for investment
purposes only and not with a view towards, or for resale in connection with, any
public sale or distribution thereof.
 
(ii)          The Purchaser is an “accredited investor” as such term is defined
in Rule 501(a)(3) of Regulation D under the Securities Act, and the Purchaser
has not experienced a disqualifying event as enumerated pursuant to Rule 506(d)
of Regulation D under the Securities Act.
 
(iii)         The Purchaser understands that the Securities are being offered
and will be sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations and warranties of the Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire such Securities.
 
(iv)         The Purchaser did not decide to enter into this Agreement as a
result of any general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D under the Securities Act.
 
(v)          The Purchaser has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities which have been requested by the Purchaser. The
Purchaser has been afforded the opportunity to ask questions of the executive
officers and directors of the Company. The Purchaser understands that its
investment in the Securities involves a high degree of risk and it has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to the acquisition of the Securities.
 
(vi)         The Purchaser understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities by the Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.
 
(vii)        The Purchaser understands that: (a) the Securities have not been
and are not being registered under the Securities Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless (1)
subsequently registered thereunder or (2) sold in reliance on an exemption
therefrom; and (b) except as specifically set forth in the Registration and
Shareholder Rights Agreement, neither the Company nor any other person is under
any obligation to register the Securities under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder. In this regard, the Purchaser understands that the SEC has taken the
position that promoters or affiliates of a blank check company and their
transferees, both before and after an initial Business Combination, are deemed
to be “underwriters” under the Securities Act when reselling the securities of a
blank check company. Based on that position, Rule 144 adopted pursuant to the
Securities Act would not be available for resale transactions of the Securities
despite technical compliance with the requirements of such Rule, and the
Securities can be resold only through a registered offering or in reliance upon
another exemption from the registration requirements of the Securities Act.
 
5

--------------------------------------------------------------------------------

(viii)       The Purchaser has such knowledge and experience in financial and
business matters, knowledge of the high degree of risk associated with
investments in the securities of companies in the development stage such as the
Company, is capable of evaluating the merits and risks of an investment in the
Securities and is able to bear the economic risk of an investment in the
Securities in the amount contemplated hereunder for an indefinite period of
time. The Purchaser has adequate means of providing for its current financial
needs and contingencies and will have no current or anticipated future needs for
liquidity which would be jeopardized by the investment in the Securities. The
Purchaser can afford a complete loss of its investments in the Securities.
 
(ix)         The Purchaser understands that the Private Placement Units and the
Shares included in the Private Placement Units shall bear the following legend
and appropriate “stop transfer restrictions”:
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND
NEITHER THE SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT OR SUCH LAWS OR AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT AND SUCH LAWS WHICH, IN THE OPINION OF COUNSEL, IS
AVAILABLE.
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO LOCKUP PROVISIONS
AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF
DURING THE TERM OF THE LOCKUP.”
 
(x)          The Purchaser understands that the Private Placement Warrants shall
bear the legend substantially in the form set forth in the Warrant Agreement.
 
Section 4.            Conditions of the Purchaser’s Obligations. The obligations
of the Purchaser to purchase and pay for the Private Placement Units are subject
to the fulfillment, on or before each Closing Date, of each of the following
conditions:
 
A.           Representations and Warranties. The representations and warranties
of the Company contained in Section 2 shall be true and correct at and as of
such Closing Date as though then made.
 

6

--------------------------------------------------------------------------------

B.           Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before such Closing Date.
 
C.           No Injunction. No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby, which prohibits the consummation of any of the
transactions contemplated by this Agreement or the Warrant Agreement.
 
D.           Warrant Agreement and Registration and Shareholder Rights
Agreement. The Company shall have entered into the Warrant Agreement, in the
form of Exhibit A hereto, and the Registration and Shareholder Rights Agreement,
in the form of Exhibit B hereto, in each case on terms satisfactory to the
Purchaser.
 
Section 5.            Conditions of the Company’s Obligations. The obligations
of the Company to the Purchaser under this Agreement are subject to the
fulfillment, on or before each Closing Date, of each of the following
conditions:
 
A.           Representations and Warranties. The representations and warranties
of the Purchaser contained in Section 3 shall be true and correct at and as of
such Closing Date as though then made.
 
B.           Performance. The Purchaser shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchaser on or before such
Closing Date.
 
C.           Corporate Consents. The Company shall have obtained the consent of
its board of directors authorizing the execution, delivery and performance of
this Agreement and the Warrant Agreement and the issuance and sale of the
Private Placement Units hereunder.
 
D.           No Injunction. No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby, which prohibits the consummation of any of the
transactions contemplated by this Agreement or the Warrant Agreement.
 
E.           Warrant Agreement. The Company shall have entered into the Warrant
Agreement.
 
Section 6.             Miscellaneous.


A.           Successors and Assigns. Except as otherwise expressly provided
herein, all covenants and agreements contained in this Agreement by or on behalf
of any of the parties hereto shall bind and inure to the benefit of the
respective successors of the parties hereto whether so expressed or not.
Notwithstanding the foregoing or anything to the contrary herein, the parties
may not assign this Agreement, other than assignments by the Purchaser to
affiliates thereof (including, without limitation one or more of its members).
 
7

--------------------------------------------------------------------------------

B.           Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.
 
C.           Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, none of which need contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same agreement. Signatures to this Agreement transmitted via facsimile or e-mail
shall be valid and effective to bind the party so signing.
 
D.           Descriptive Headings; Interpretation. The descriptive headings of
this Agreement are inserted for convenience only and do not constitute a
substantive part of this Agreement. The use of the word “including” in this
Agreement shall be by way of example rather than by limitation.
 
E.           Governing Law. This Agreement shall be deemed to be a contract made
under the laws of the State of New York and for all purposes shall be construed
in accordance with the internal laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the laws of another jurisdiction.
 
F.            Amendments. This Agreement may not be amended, modified or waived
as to any particular provision, except by a written instrument executed by the
parties hereto.
 
[Signature page follows]
 
8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
 

 
COMPANY:
       
ARYA SCIENCES ACQUISITION CORP II
       
By:
/s/ Adam Stone
 

Name:

Adam Stone  

Title:

Chief Executive Officer        
PURCHASER:
       
ARYA SCIENCES HOLDINGS II
       
By:
/s/ Samuel M. Cohn
 


Name:

Samuel M. Cohn  

Title:

Secretary


--------------------------------------------------------------------------------

EXHIBIT A

Warrant Agreement
 
Exhibit A-1

--------------------------------------------------------------------------------

WARRANT AGREEMENT
 
ARYA SCIENCES ACQUISITION CORP II
 
and
 
CONTINENTAL STOCK TRANSFER & TRUST COMPANY
 
Dated [●], 2020
 
THIS WARRANT AGREEMENT (this “Agreement”), dated [●], 2020, is by and between
ARYA Sciences Acquisition Corp II, a Cayman Islands exempted company (the
“Company”), and Continental Stock Transfer & Trust Company, a New York
corporation, as warrant agent (in such capacity, the “Warrant Agent”).
 
WHEREAS, it is proposed that the Company enter into that certain Private
Placement Units Purchase Agreement, with ARYA Sciences Holdings II, a Cayman
Islands limited liability company (the “Sponsor”), pursuant to which the Sponsor
will purchase an aggregate of 460,000 Units (as defined below) (or up to 499,000
Units if the underwriters in the Public Offering (defined below) exercise their
Over-allotment Option (as defined below) in full) simultaneously with the
closing of the Offering (and the closing of the Over-allotment Option, if
applicable) (the “Private Placement Units”). The Private Placement Units include
an aggregate of 153,333 private placement warrants (or 166,333 private placement
warrants if the Over-allotment Option is exercised in full) (the “Private
Placement Warrants”) bearing the legend set forth in Exhibit B hereto. Each
Private Placement Warrant entitles the holder thereof to purchase one Ordinary
Share (as defined below) at a price of $11.50 per share, subject to adjustment
as described herein; and
 
WHEREAS, in order to finance the Company’s transaction costs in connection with
an intended initial merger, share exchange, asset acquisition, share purchase,
reorganization or similar business combination, involving the Company and one or
more businesses (a “Business Combination”), the Sponsor or an affiliate of the
Sponsor or certain of the Company’s officers and directors may, but are not
obligated to, loan the Company funds as the Company may require, of which up to
$1,500,000 of such loans may be convertible into up to an additional 1,000,000
Private Placement Warrants at a price of $1.50 per Private Placement Warrant;
and
 
WHEREAS, the Company is engaged in an initial public offering (the “Offering”)
of units of the Company’s equity securities, each such unit comprised of one
Ordinary Share (as defined below) and one-third of one Public Warrant (as
defined below) (the “Units”) and, in connection therewith, has determined to
issue and deliver up to 4,983,333 redeemable warrants (including up to 650,000
redeemable warrants subject to the Over-allotment Option) to public investors in
the Offering (the “Public Warrants” and, together with the Private Placement
Warrants, the “Warrants”). Each whole Warrant entitles the holder thereof to
purchase one Class A ordinary share of the Company, par value $0.0001 per share
(“Ordinary Shares”), for $11.50 per share, subject to adjustment as described
herein. Only whole Warrants are exercisable. A holder of the Public Warrants
will not be able to exercise any fraction of a Warrant; and
 
Exhibit A-2

--------------------------------------------------------------------------------

WHEREAS, the Company has filed with the Securities and Exchange Commission (the
“Commission”) registration statements on Form S-1, File Nos. 333-238488 and
333-238949, and a prospectus (the “Prospectus”), for the registration, under the
Securities Act of 1933, as amended (the “Securities Act”), of the Units, the
Public Warrants and the Ordinary Shares included in the Units; and
 
WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing to so act, in connection with the issuance,
registration, transfer, exchange, redemption and exercise of the Warrants; and
 
WHEREAS, the Company desires to provide for the form and provisions of the
Warrants, the terms upon which they shall be issued and exercised, and the
respective rights, limitation of rights, and immunities of the Company, the
Warrant Agent and the holders of the Warrants; and
 
WHEREAS, all acts and things have been done and performed which are necessary to
make the Warrants, when executed on behalf of the Company and countersigned by
or on behalf of the Warrant Agent (if a physical certificate is issued), as
provided herein, the valid, binding and legal obligations of the Company, and to
authorize the execution and delivery of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:
 
1.            Appointment of Warrant Agent. The Company hereby appoints the
Warrant Agent to act as agent for the Company for the Warrants, and the Warrant
Agent hereby accepts such appointment and agrees to perform the same in
accordance with the terms and conditions set forth in this Agreement.
 
2.           Warrants.
 
2.1.         Form of Warrant. Each Warrant shall initially be issued in
registered form only.
 
2.2.         Effect of Countersignature. If a physical certificate is issued,
unless and until countersigned by the Warrant Agent pursuant to this Agreement,
a certificated Warrant shall be invalid and of no effect and may not be
exercised by the holder thereof.
 
2.3.         Registration.
 
2.3.1.     Warrant Register. The Warrant Agent shall maintain books (the
“Warrant Register”), for the registration of original issuance and the
registration of transfer of the Warrants. Upon the initial issuance of the
Warrants in book-entry form, the Warrant Agent shall issue and register the
Warrants in the names of the respective holders thereof in such denominations
and otherwise in accordance with instructions delivered to the Warrant Agent by
the Company. Ownership of beneficial interests in the Public Warrants shall be
shown on, and the transfer of such ownership shall be effected through, records
maintained by institutions that have accounts with The Depository Trust Company
(the “Depositary”) (such institution, with respect to a Warrant in its account,
a “Participant”).
 
Exhibit A-3

--------------------------------------------------------------------------------

If the Depositary subsequently ceases to make its book-entry settlement system
available for the Public Warrants, the Company may instruct the Warrant Agent
regarding making other arrangements for book-entry settlement. In the event that
the Public Warrants are not eligible for, or it is no longer necessary to have
the Public Warrants available in, book-entry form, the Warrant Agent shall
provide written instructions to the Depositary to deliver to the Warrant Agent
for cancellation each book-entry Public Warrant, and the Company shall instruct
the Warrant Agent to deliver to the Depositary definitive certificates in
physical form evidencing such Warrants (“Definitive Warrant Certificates”) which
shall be in the form annexed hereto as Exhibit A.
 
Physical certificates, if issued, shall be signed by, or bear the facsimile
signature of, the Chairman of the Board, Chief Executive Officer, Chief
Financial Officer, Chief Business Officer, Secretary or other principal officer
of the Company. In the event the person whose facsimile signature has been
placed upon any Warrant shall have ceased to serve in the capacity in which such
person signed the Warrant before such Warrant is issued, it may be issued with
the same effect as if he or she had not ceased to be such at the date of
issuance.
 
2.3.2.     Registered Holder. Prior to due presentment for registration of
transfer of any Warrant, the Company and the Warrant Agent may deem and treat
the person in whose name such Warrant is registered in the Warrant Register (the
“Registered Holder”) as the absolute owner of such Warrant and of each Warrant
represented thereby, for the purpose of any exercise thereof, and for all other
purposes, and neither the Company nor the Warrant Agent shall be affected by any
notice to the contrary.
 
2.4.         Detachability of Warrants. The Ordinary Shares and Public Warrants
comprising the Units shall begin separate trading on the 52nd day following the
date of the Prospectus or, if such 52nd day is not on a day, other than a
Saturday, Sunday or federal holiday, on which banks in New York City are
generally open for normal business (a “Business Day”), then on the immediately
succeeding Business Day following such date, or earlier (the “Detachment Date”)
with the consent of Jefferies LLC and Goldman Sachs & Co. LLC, but in no event
shall the Ordinary Shares and the Public Warrants comprising the Units be
separately traded until (A) the Company has filed a Current Report on Form 8-K
with the Commission containing an audited balance sheet reflecting the receipt
by the Company of the gross proceeds of the Offering, including the proceeds
then received by the Company from the exercise by the underwriters of their
right to purchase additional Units in the Offering (the “Over-allotment
Option”), if the Over-allotment Option is exercised prior to the filing of the
Current Report on Form 8-K, and (B) the Company issues a press release
announcing when such separate trading shall begin.
 
2.5.         Fractional Warrants. The Company shall not issue fractional
Warrants other than as part of the Units, each of which is comprised of one
Ordinary Share and one-third of one whole Public Warrant. If, upon the
detachment of Public Warrants from the Units or otherwise, a holder of Warrants
would be entitled to receive a fractional Warrant, the Company shall round down
to the nearest whole number the number of Warrants to be issued to such holder.
 
Exhibit A-4

--------------------------------------------------------------------------------

2.6.         Private Placement Warrants. The Private Placement Warrants shall be
identical to the Public Warrants, except that so long as they are held by the
Sponsor or any of its Permitted Transferees (as defined below) the Private
Placement Warrants: (i) may be exercised for cash or on a “cashless basis,”
pursuant to subsection 3.3.1(c) hereof, (ii) including the Ordinary Shares
issuable upon exercise of the Private Placement Warrants, may not be
transferred, assigned or sold until thirty (30) days after the completion by the
Company of an initial Business Combination and (iii) shall not be redeemable by
the Company pursuant to Section 6.1 hereof; provided, however, that in the case
of (ii), the Private Placement Warrants and any Ordinary Shares issued upon
exercise of the Private Placement Warrants may be transferred by the holders
thereof:
 
(a)         to the Company’s officers or directors, any affiliates or family
members of any of the Company’s officers or directors, any members or partners
of the Sponsor or their affiliates, any affiliates of the Sponsor, or any
employees of such affiliates;
 
(b)         in the case of an individual, by gift to a member of one of the
individual’s immediate family or to a trust, the beneficiary of which is a
member of the individual’s immediate family, an affiliate of such person or to a
charitable organization;
 
(c)         in the case of an individual, by virtue of laws of descent and
distribution upon death of the individual;
 
(d)         in the case of an individual, pursuant to a qualified domestic
relations order;
 
(e)         by private sales or transfers made in connection with the
consummation of the Company’s Business Combination at prices no greater than the
price at which the Private Placement Warrants or Ordinary Shares, as applicable,
were originally purchased;
 
(f)          by virtue of the Sponsor’s organizational documents upon
liquidation or dissolution of the Sponsor;
 
(g)         to the Company for no value for cancellation in connection with the
consummation of our initial Business Combination;
 
(h)         in the event of the Company’s liquidation prior to the completion of
its initial Business Combination; or
 
(i)          in the event of the Company’s completion of a liquidation, merger,
share exchange or other similar transaction which results in all of the public
shareholders having the right to exchange their Ordinary Shares for cash,
securities or other property subsequent to the completion of the Company’s
initial Business Combination;

provided, however, that, in the case of clauses (a) through (f), these permitted
transferees (the “Permitted Transferees”) must enter into a written agreement
with the Company agreeing to be bound by the transfer restrictions in this
Agreement.
 
Exhibit A-5

--------------------------------------------------------------------------------

3.           Terms and Exercise of Warrants.
 
3.1.        Warrant Price. Each whole Warrant shall entitle the Registered
Holder thereof, subject to the provisions of such Warrant and of this Agreement,
to purchase from the Company the number of Ordinary Shares stated therein, at
the price of $11.50 per share, subject to the adjustments provided in Section 4
hereof and in the last sentence of this Section 3.1. The term “Warrant Price” as
used in this Agreement shall mean the price per share (including in cash or by
payment of Warrants pursuant to a “cashless exercise,” to the extent permitted
hereunder) described in the prior sentence at which Ordinary Shares may be
purchased at the time a Warrant is exercised. The Company in its sole discretion
may lower the Warrant Price at any time prior to the Expiration Date (as defined
below) for a period of not less than fifteen (15) Business Days (unless
otherwise required by the Commission, any national securities exchange on which
the Warrants are listed or applicable law); provided that the Company shall
provide at least five (5) days’ prior written notice of such reduction to
Registered Holders of the Warrants; and provided further, that any such
reduction shall be identical among all of the Warrants.
 
3.2.         Duration of Warrants. A Warrant may be exercised only during the
period (the “Exercise Period”) (A) commencing on the later of: (i) the date that
is thirty (30) days after the first date on which the Company completes a
Business Combination, and (ii) the date that is twelve (12) months from the date
of the closing of the Offering, and (B) terminating at the earliest to occur of
(x) 5:00 p.m., New York City time on the date that is five (5) years after the
date on which the Company completes its initial Business Combination, (y) the
liquidation of the Company in accordance with the Company’s amended and restated
memorandum and articles of association, as amended from time to time, if the
Company fails to complete a Business Combination, and (z) other than with
respect to the Private Placement Warrants then held by the Sponsor or its
Permitted Transferees with respect to a redemption pursuant to Section 6.1
hereof, 5:00 p.m., New York City time on the Redemption Date (as defined below)
as provided in Section 6.3 hereof (the “Expiration Date”); provided, however,
that the exercise of any Warrant shall be subject to the satisfaction of any
applicable conditions, as set forth in subsection 3.3.2 below, with respect to
an effective registration statement or a valid exemption therefrom being
available. Except with respect to the right to receive the Redemption Price (as
defined below) (other than with respect to a Private Placement Warrant then held
by the Sponsor or its Permitted Transferees in connection with a redemption
pursuant to Section 6.1 hereof) in the event of a redemption (as set forth in
Section 6 hereof), each Warrant (other than a Private Placement Warrant then
held by the Sponsor or its Permitted Transferees in the event of a redemption
pursuant to Section 6.1 hereof) not exercised on or before the Expiration Date
shall become void, and all rights thereunder and all rights in respect thereof
under this Agreement shall cease at 5:00 p.m. New York City time on the
Expiration Date. The Company in its sole discretion may extend the duration of
the Warrants by delaying the Expiration Date; provided that the Company shall
provide at least twenty (20) days prior written notice of any such extension to
Registered Holders of the Warrants and, provided further that any such extension
shall be identical in duration among all the Warrants.
 
3.3.         Exercise of Warrants.
 
3.3.1.     Payment. Subject to the provisions of the Warrant and this Agreement,
a Warrant may be exercised by the Registered Holder thereof by delivering to the
Warrant Agent at its corporate trust department (i) the Definitive Warrant
Certificate evidencing the Warrants to be exercised, or, in the case of a
Warrant represented by a book-entry, the Warrants to be exercised (the
“Book-Entry Warrants”) on the records of the Depositary to an account of the
Warrant Agent at the Depositary designated for such purposes in writing by the
Warrant Agent to the Depositary from time to time, (ii) an election to purchase
(“Election to Purchase”) any Ordinary Shares pursuant to the exercise of a
Warrant, properly completed and executed by the Registered Holder on the reverse
of the Definitive Warrant Certificate or, in the case of a Book-Entry Warrant,
properly delivered by the Participant in accordance with the Depositary’s
procedures, and (iii) the payment in full of the Warrant Price for each Ordinary
Share as to which the Warrant is exercised and any and all applicable taxes due
in connection with the exercise of the Warrant, the exchange of the Warrant for
the Ordinary Shares and the issuance of such Ordinary Shares, as follows:
 
Exhibit A-6

--------------------------------------------------------------------------------

(a)         in lawful money of the United States, in good certified check or
good bank draft payable to the order of the Warrant Agent;
 
(b)         in the event of a redemption pursuant to Section 6.1 hereof in which
the Company's board of directors (the “Board”) has elected to require all
holders of the Warrants to exercise such Warrants on a “cashless basis,” by
surrendering the Warrants for that number of Ordinary Shares equal to the lesser
of (A) the quotient obtained by dividing (x) the product of the number of
Ordinary Shares underlying the Warrants, multiplied by the excess of the “Fair
Market Value,” as defined in this subsection 3.3.1(b), over the Warrant Price by
(y) the Fair Market Value and (B) 0.365. Solely for purposes of this subsection
3.3.1(b), Section 6.1 and Section 6.4, the “Fair Market Value” shall mean the
average last reported sales price of the Ordinary Shares for the ten (10)
trading days ending on the third (3rd) trading day prior to the date on which
the notice of redemption is sent to the Registered Holders, pursuant to Section
6 hereof;
 
(c)         with respect to any Private Placement Warrant, so long as such
Private Placement Warrant is held by the Sponsor or a Permitted Transferee, by
surrendering the Warrants for that number of Ordinary Shares equal to (i) if in
connection with a redemption of Private Placement Warrants pursuant to
Section 6.2 hereof, as provided in Section 6.2 hereof with respect to a
Make-Whole Exercise (as defined below) and (ii) in all other scenarios the
quotient obtained by dividing (x) the product of the number of Ordinary Shares
underlying the Warrants, multiplied by the excess of the “Sponsor Exercise Fair
Market Value” (as defined in this subsection 3.3.1(c)) over the Warrant Price by
(y) the Sponsor Exercise Fair Market Value. Solely for purposes of this
subsection 3.3.1(c), the “Sponsor Fair Market Value” shall mean the average last
reported sale price of the Ordinary Shares for the ten (10) trading days ending
on the third (3rd) trading day prior to the date on which notice of exercise of
the Private Placement Warrant is sent to the Warrant Agent;
 
(d)         as provided in Section 6.2 hereof with respect to a Make-Whole
Exercise; or
 
(e)         as provided in Section 7.4 hereof.
 
Exhibit A-7

--------------------------------------------------------------------------------

3.3.2.     Issuance of Ordinary Shares on Exercise. As soon as practicable after
the exercise of any Warrant and the clearance of the funds in payment of the
Warrant Price (if payment is pursuant to subsection 3.3.1(a)), the Company shall
issue to the Registered Holder of such Warrant a book-entry position or
certificate, as applicable, for the number of Ordinary Shares to which he, she
or it is entitled, registered in such name or names as may be directed by him,
her or it on the register of members of the Company, and if such Warrant shall
not have been exercised in full, a new book-entry position or countersigned
Warrant, as applicable, for the number of shares as to which such Warrant shall
not have been exercised. Notwithstanding the foregoing, the Company shall not be
obligated to deliver any Ordinary Shares pursuant to the exercise of a Warrant
and shall have no obligation to settle such Warrant exercise unless a
registration statement under the Securities Act with respect to the Ordinary
Shares underlying the Public Warrants is then effective and a prospectus
relating thereto is current, subject to the Company’s satisfying its obligations
under Section 7.4 or a valid exemption from registration is available. No
Warrant shall be exercisable and the Company shall not be obligated to issue
Ordinary Shares upon exercise of a Warrant unless the Ordinary Shares issuable
upon such Warrant exercise have been registered, qualified or deemed to be
exempt from registration or qualification under the securities laws of the state
of residence of the Registered Holder of the Warrants. Subject to Section 4.5 of
this Agreement, a Registered Holder of Warrants may exercise its Warrants only
for a whole number of Ordinary Shares. The Company may require holders of Public
Warrants to settle the Warrant on a “cashless basis” pursuant to Section 7.4.
If, by reason of any exercise of Warrants on a “cashless basis”, the holder of
any Warrant would be entitled, upon the exercise of such Warrant, to receive a
fractional interest in an Ordinary Share, the Company shall round down to the
nearest whole number, the number of Ordinary Shares to be issued to such holder.
 
3.3.3.     Valid Issuance. All Ordinary Shares issued upon the proper exercise
of a Warrant in conformity with this Agreement shall be validly issued, fully
paid and nonassessable.
 
3.3.4.     Date of Issuance. Each person in whose name any book-entry position
or certificate, as applicable, for Ordinary Shares is issued and who is
registered in the register of members of the Company shall for all purposes be
deemed to have become the holder of record of such Ordinary Shares on the date
on which the Warrant, or book-entry position representing such Warrant, was
surrendered and payment of the Warrant Price was made, irrespective of the date
of delivery of such certificate in the case of a certificated Warrant, except
that, if the date of such surrender and payment is a date when the register of
members of the Company or book-entry system of the Warrant Agent are closed,
such person shall be deemed to have become the holder of such shares at the
close of business on the next succeeding date on which the share transfer books
or book-entry system are open.
 
Exhibit A-8

--------------------------------------------------------------------------------

3.3.5.      Maximum Percentage. A holder of a Warrant may notify the Company in
writing in the event it elects to be subject to the provisions contained in this
subsection 3.3.5; however, no holder of a Warrant shall be subject to this
subsection 3.3.5 unless he, she or it makes such election. If the election is
made by a holder, the Warrant Agent shall not effect the exercise of the
holder’s Warrant, and such holder shall not have the right to exercise such
Warrant, to the extent that after giving effect to such exercise, such person
(together with such person’s affiliates), to the Warrant Agent’s actual
knowledge, would beneficially own in excess of 9.8% (the “Maximum Percentage”)
of the Ordinary Shares outstanding immediately after giving effect to such
exercise. For purposes of the foregoing sentence, the aggregate number of
Ordinary Shares beneficially owned by such person and its affiliates shall
include the number of Ordinary Shares issuable upon exercise of the Warrant with
respect to which the determination of such sentence is being made, but shall
exclude Ordinary Shares that would be issuable upon (x) exercise of the
remaining, unexercised portion of the Warrant beneficially owned by such person
and its affiliates and (y) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company beneficially owned by
such person and its affiliates (including, without limitation, any convertible
notes or convertible preferred shares or warrants) subject to a limitation on
conversion or exercise analogous to the limitation contained herein. Except as
set forth in the preceding sentence, for purposes of this paragraph, beneficial
ownership shall be calculated in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). For purposes of the
Warrant, in determining the number of outstanding Ordinary Shares, the holder
may rely on the number of outstanding Ordinary Shares as reflected in (1) the
Company’s most recent Annual Report on Form 10-K, Quarterly Report on Form 10-Q,
Current Report on Form 8-K or other public filing with the Commission as the
case may be, (2) a more recent public announcement by the Company or (3) any
other notice by the Company or Continental Stock Transfer & Trust Company, as
transfer agent (in such capacity, the “Transfer Agent”), setting forth the
number of Ordinary Shares outstanding. For any reason at any time, upon the
written request of the holder of the Warrant, the Company shall, within two (2)
Business Days, confirm orally and in writing to such holder the number of
Ordinary Shares then outstanding. In any case, the number of issued and
outstanding Ordinary Shares shall be determined after giving effect to the
conversion or exercise of equity securities of the Company by the holder and its
affiliates since the date as of which such number of issued and outstanding
Ordinary Shares was reported. By written notice to the Company, the holder of a
Warrant may from time to time increase or decrease the Maximum Percentage
applicable to such holder to any other percentage specified in such notice;
provided, however, that any such increase shall not be effective until the
sixty-first (61st) day after such notice is delivered to the Company.
 
4.           Adjustments.
 
4.1.         Share Capitalizations.
 
4.1.1.     Sub-Divisions. If after the date hereof, and subject to the
provisions of Section 4.5 below, the number of issued and outstanding Ordinary
Shares is increased by a capitalization or share dividend of Ordinary Shares, or
by a split-up of Ordinary Shares or other similar event, then, on the effective
date of such capitalization or share dividend, split-up or similar event, the
number of Ordinary Shares issuable on exercise of each Warrant shall be
increased in proportion to such increase in the issued and outstanding Ordinary
Shares. A rights offering made to all or substantially all holders of Ordinary
Shares entitling holders to purchase Ordinary Shares at a price less than the
“Historical Fair Market Value” (as defined below) shall be deemed a share
dividend of a number of Ordinary Shares equal to the product of (i) the number
of Ordinary Shares actually sold in such rights offering (or issuable under any
other equity securities sold in such rights offering that are convertible into
or exercisable for Ordinary Shares) multiplied by (ii) one (1) minus the
quotient of (x) the price per Ordinary Share paid in such rights offering
divided by (y) the Historical Fair Market Value. For purposes of this
subsection 4.1.1, (i) if the rights offering is for securities convertible into
or exercisable for Ordinary Shares, in determining the price payable for
Ordinary Shares, there shall be taken into account any consideration received
for such rights, as well as any additional amount payable upon exercise or
conversion and (ii) “Historical Fair Market Value” means the volume weighted
average price of the Ordinary Shares during the ten (10) trading day period
ending on the trading day prior to the first date on which the Ordinary Shares
trade on the applicable exchange or in the applicable market, regular way,
without the right to receive such rights. No Ordinary Shares shall be issued at
less than their par value.
 
Exhibit A-9

--------------------------------------------------------------------------------

4.1.2.     Extraordinary Dividends. If the Company, at any time while the
Warrants are outstanding and unexpired, pays to all or substantially all of the
holders of the Ordinary Shares  a dividend or make a distribution in cash,
securities or other assets on account of such Ordinary Shares (or other shares
into which the Warrants are convertible), other than (a) as described in
subsection 4.1.1 above, (b) Ordinary Cash Dividends (as defined below), (c) to
satisfy the redemption rights of the holders of the Ordinary Shares in
connection with a proposed initial Business Combination, (d) to satisfy the
redemption rights of the holders of the Ordinary Shares in connection with a
shareholder vote to amend the Company’s amended and restated memorandum and
articles of association (i) to modify the substance or timing of the Company’s
obligation to provide holders of Ordinary Shares the right to have their shares
redeemed in connection with the Company’s initial Business Combination or to
redeem 100% of the Company’s public shares if it does not complete its initial
Business Combination within the time period required by the Company’s Amended
and Restated Memorandum and Articles of Association, as amended from time to
time, or (ii) with respect to any other provision relating to the rights of
holders of Ordinary Shares or (e) in connection with the redemption of public
shares upon the failure of the Company to complete its initial Business
Combination and any subsequent distribution of its assets upon its liquidation
(any such non-excluded event being referred to herein as an “Extraordinary
Dividend”), then the Warrant Price shall be decreased, effective immediately
after the effective date of such Extraordinary Dividend, by the amount of cash
and/or the fair market value (as determined by the Board, in good faith) of any
securities or other assets paid on each Ordinary Share in respect of such
Extraordinary Dividend. For purposes of this subsection 4.1.2, “Ordinary Cash
Dividends” means any cash dividend or cash distribution which, when combined on
a per share basis with all other cash dividends and cash distributions paid on
the Ordinary Shares during the 365-day period ending on the date of declaration
of such dividend or distribution does not exceed $0.50 (as adjusted to
appropriately reflect any of the events referred to in other subsections of this
Section 4 and excluding cash dividends or cash distributions that resulted in an
adjustment to the Warrant Price or to the number of Ordinary Shares issuable on
exercise of each Warrant but only with respect to the amount of aggregate cash
dividends and cash distributions equal to or less than $0.50 per Share).
 
4.2.         Aggregation of Shares. If after the date hereof, and subject to the
provisions of Section 4.5 hereof, the number of issued and outstanding Ordinary
Shares is decreased by a consolidation, combination, reverse share split or
reclassification of Ordinary Shares or other similar event, then, on the
effective date of such consolidation, combination, reverse share split,
reclassification or similar event, the number of Ordinary Shares issuable on
exercise of each Warrant shall be decreased in proportion to such decrease in
issued and outstanding Ordinary Shares.
 
Exhibit A-10

--------------------------------------------------------------------------------

4.3.         Adjustments in Exercise Price. Whenever the number of Ordinary
Shares purchasable upon the exercise of the Warrants is adjusted, as provided in
subsection 4.1.1 or Section 4.2 above, the Warrant Price shall be adjusted (to
the nearest cent) by multiplying such Warrant Price immediately prior to such
adjustment by a fraction (x) the numerator of which shall be the number of
Ordinary Shares purchasable upon the exercise of the Warrants immediately prior
to such adjustment, and (y) the denominator of which shall be the number of
Ordinary Shares so purchasable immediately thereafter.
 
4.4.         Replacement of Securities upon Reorganization, etc. In case of any
reclassification or reorganization of the issued and outstanding Ordinary Shares
(other than a change under Section 4.1 or Section 4.2 hereof or that solely
affects the par value of such Ordinary Shares), or in the case of any merger or
consolidation of the Company with or into another corporation (other than a
consolidation or merger in which the Company is the continuing corporation and
that does not result in any reclassification or reorganization of the issued and
outstanding Ordinary Shares), or in the case of any sale or conveyance to
another corporation or entity of the assets or other property of the Company as
an entirety or substantially as an entirety in connection with which the Company
is dissolved, the holders of the Warrants shall thereafter have the right to
purchase and receive, upon the basis and upon the terms and conditions specified
in the Warrants and in lieu of the Ordinary Shares of the Company immediately
theretofore purchasable and receivable upon the exercise of the rights
represented thereby, the kind and amount of shares or stock or other securities
or property (including cash) receivable upon such reclassification,
reorganization, merger or consolidation, or upon a dissolution following any
such sale or transfer, that the holder of the Warrants would have received if
such holder had exercised his, her or its Warrant(s) immediately prior to such
event (the “Alternative Issuance”); provided, however, that (i) if the holders
of the Ordinary Shares were entitled to exercise a right of election as to the
kind or amount of securities, cash or other assets receivable upon such
consolidation or merger, then the kind and amount of securities, cash or other
assets constituting the Alternative Issuance for which each Warrant shall become
exercisable shall be deemed to be the weighted average of the kind and amount
received per share by the holders of the Ordinary Shares in such consolidation
or merger that affirmatively make such election, and (ii) if a tender, exchange
or redemption offer shall have been made to and accepted by the holders of the
Ordinary Shares (other than a tender, exchange or redemption offer made by the
Company in connection with redemption rights held by shareholders of the Company
as provided for in the Company’s amended and restated memorandum and articles of
association or as a result of the repurchase of Ordinary Shares by the Company
if a proposed initial Business Combination is presented to the shareholders of
the Company for approval) under circumstances in which, upon completion of such
tender or exchange offer, the maker thereof, together with members of any group
(within the meaning of Rule 13d-5(b)(1) under the Exchange Act) of which such
maker is a part, and together with any affiliate or associate of such maker
(within the meaning of Rule 12b-2 under the Exchange Act) and any members of any
such group of which any such affiliate or associate is a part, own beneficially
(within the meaning of Rule 13d-3 under the Exchange Act) more than 50% of the
issued and outstanding Ordinary Shares, the holder of a Warrant shall be
entitled to receive as the Alternative Issuance, the highest amount of cash,
securities or other property to which such holder would actually have been
entitled as a shareholder if such Warrant holder had exercised the Warrant prior
to the expiration of such tender or exchange offer, accepted such offer and all
of the Ordinary Shares held by such holder had been purchased pursuant to such
tender or exchange offer, subject to adjustments (from and after the
consummation of such tender or exchange offer) as nearly equivalent as possible
to the adjustments provided for in this Section 4; provided further that if less
than 70% of the consideration receivable by the holders of the Ordinary Shares
in the applicable event is payable in the form of shares in the successor entity
that is listed for trading on a national securities exchange or is quoted in an
established over-the-counter market, or is to be so listed for trading or quoted
immediately following such event, and if the Registered Holder properly
exercises the Warrant within thirty (30) days following the public disclosure of
the consummation of such applicable event by the Company pursuant to a Current
Report on Form 8-K filed with the Commission, the Warrant Price shall be reduced
by an amount (in dollars) equal to the difference of (i) the Warrant Price in
effect prior to such reduction minus (ii) (A) the Per Share Consideration (as
defined below) (but in no event less than zero) minus (B) the Black-Scholes
Warrant Value (as defined below). The “Black-Scholes Warrant Value” means the
value of a Warrant immediately prior to the consummation of the applicable event
based on the Black-Scholes Warrant Model for a Capped American Call on Bloomberg
Financial Markets (assuming zero dividends) (“Bloomberg”). For purposes of
calculating such amount, (i) Section 6 of this Agreement shall be taken into
account, (ii) the price of each Ordinary Share shall be the volume weighted
average price of the Ordinary Shares during the ten (10) trading day period
ending on the trading day prior to the effective date of the applicable event,
(iii) the assumed volatility shall be the 90 day volatility obtained from the
HVT function on Bloomberg determined as of the trading day immediately prior to
the day of the announcement of the applicable event and (iv) the assumed
risk-free interest rate shall correspond to the U.S. Treasury rate for a period
equal to the remaining term of the Warrant. “Per Share Consideration” means (i)
if the consideration paid to holders of the Ordinary Shares consists exclusively
of cash, the amount of such cash per Ordinary Share, and (ii) in all other
cases, the volume weighted average price of the Ordinary Shares during the ten
(10) trading day period ending on the trading day prior to the effective date of
the applicable event. If any reclassification or reorganization also results in
a change in Ordinary Shares covered by subsection 4.1.1, then such adjustment
shall be made pursuant to subsection 4.1.1 or Sections 4.2, 4.3 and this
Section 4.4. The provisions of this Section 4.4 shall similarly apply to
successive reclassifications, reorganizations, mergers or consolidations, sales
or other transfers. In no event shall the Warrant Price be reduced to less than
the par value per share issuable upon exercise of such Warrant.
 
Exhibit A-11

--------------------------------------------------------------------------------

4.5.        Notices of Changes in Warrant. Upon every adjustment of the Warrant
Price or the number of shares issuable upon exercise of a Warrant, the Company
shall give written notice thereof to the Warrant Agent, which notice shall state
the Warrant Price resulting from such adjustment and the increase or decrease,
if any, in the number of shares purchasable at such price upon the exercise of a
Warrant, setting forth in reasonable detail the method of calculation and the
facts upon which such calculation is based. Upon the occurrence of any event
specified in Sections 4.1, 4.2, 4.3, 4.4 or 4.5, the Company shall give written
notice of the occurrence of such event to each holder of a Warrant, at the last
address set forth for such holder in the Warrant Register, of the record date or
the effective date of the event. Failure to give such notice, or any defect
therein, shall not affect the legality or validity of such event.
 
4.6.        No Fractional Shares. Notwithstanding any provision contained in
this Agreement to the contrary, the Company shall not issue fractional shares
upon the exercise of Warrants. If, by reason of any adjustment made pursuant to
this Section 4, the holder of any Warrant would be entitled, upon the exercise
of such Warrant, to receive a fractional interest in a share, the Company shall,
upon such exercise, round down to the nearest whole number the number of
Ordinary Shares to be issued to such holder.
 
Exhibit A-12

--------------------------------------------------------------------------------

4.7.         Form of Warrant. The form of Warrant need not be changed because of
any adjustment pursuant to this Section 4, and Warrants issued after such
adjustment may state the same Warrant Price and the same number of shares as is
stated in the Warrants initially issued pursuant to this Agreement; provided,
however, that the Company may at any time in its sole discretion make any change
in the form of Warrant that the Company may deem appropriate and that does not
affect the substance thereof, and any Warrant thereafter issued or
countersigned, whether in exchange or substitution for an outstanding Warrant or
otherwise, may be in the form as so changed.
 
5.           Transfer and Exchange of Warrants.
 
5.1.         Registration of Transfer. The Warrant Agent shall register the
transfer, from time to time, of any outstanding Warrant upon the Warrant
Register, upon surrender of such Warrant for transfer, properly endorsed with
signatures properly guaranteed and accompanied by appropriate instructions for
transfer. Upon any such transfer, a new Warrant representing an equal aggregate
number of Warrants shall be issued and the old Warrant shall be cancelled by the
Warrant Agent. In the case of certificated Warrants, the Warrants so cancelled
shall be delivered by the Warrant Agent to the Company from time to time upon
request.
 
5.2.         Procedure for Surrender of Warrants. Warrants may be surrendered to
the Warrant Agent, together with a written request for exchange or transfer, and
thereupon the Warrant Agent shall issue in exchange therefor one or more new
Warrants as requested by the Registered Holder of the Warrants so surrendered,
representing an equal aggregate number of Warrants; provided, however, that
except as otherwise provided herein or with respect to any Book-Entry Warrant,
each Book-Entry Warrant may be transferred only in whole and only to the
Depositary, to another nominee of the Depositary, to a successor depository, or
to a nominee of a successor depository; provided further, however that in the
event that a Warrant surrendered for transfer bears a restrictive legend (as in
the case of the Private Placement Warrants), the Warrant Agent shall not cancel
such Warrant and issue new Warrants in exchange thereof until the Warrant Agent
has received an opinion of counsel for the Company stating that such transfer
may be made and indicating whether the new Warrants must also bear a restrictive
legend.
 
5.3.         Fractional Warrants. The Warrant Agent shall not be required to
effect any registration of transfer or exchange which shall result in the
issuance of a warrant certificate or book-entry position for a fraction of a
warrant, except as part of the Units.
 
5.4.         Service Charges. No service charge shall be made for any exchange
or registration of transfer of Warrants.
 
5.5.         Warrant Execution and Countersignature. The Warrant Agent is hereby
authorized to countersign and to deliver, in accordance with the terms of this
Agreement, the Warrants required to be issued pursuant to the provisions of this
Section 5, and the Company, whenever required by the Warrant Agent, shall supply
the Warrant Agent with Warrants duly executed on behalf of the Company for such
purpose.
 
Exhibit A-13

--------------------------------------------------------------------------------

5.6.         Transfer of Warrants. Prior to the Detachment Date, the Public
Warrants may be transferred or exchanged only together with the Unit in which
such Warrant is included, and only for the purpose of effecting, or in
conjunction with, a transfer or exchange of such Unit. Furthermore, each
transfer of a Unit on the register relating to such Units shall operate also to
transfer the Warrants included in such Unit. Notwithstanding the foregoing, the
provisions of this Section 5.6 shall have no effect on any transfer of Warrants
on and after the Detachment Date.
 
6.           Redemption.
 
6.1.         Redemption of Warrants for Cash. Subject to Section 6.5 hereof ,
not less than all of the outstanding Warrants may be redeemed, at the option of
the Company, at any time during the Exercise Period, at the office of the
Warrant Agent, upon notice to the Registered Holders of the Warrants, as
described in Section 6.3 below, at a Redemption Price of $0.01 per Warrant,
provided that (a) the Reference Value equals or exceeds $18.00 per share
(subject to adjustment in compliance with Section 4 hereof) and (b) there is an
effective registration statement covering the issuance of the Ordinary Shares
issuable upon exercise of the Warrants, and a current prospectus relating
thereto, available throughout the 30-day Redemption Period (as defined in
Section 6.3 below) or the Company has elected to require the exercise of the
Warrants on a “cashless basis” pursuant to subsection 3.3.1.
 
6.2.         Redemption of Warrants for Ordinary Shares. Subject to Section 6.5
hereof, not less than all of the outstanding Warrants may be redeemed, at the
option of the Company, at any time commencing ninety (90) days after they are
first exercisable and prior to their expiration, at the office of the Warrant
Agent, upon notice to the Registered Holders of the Warrants, as described in
Section 6.3 below, at a Redemption Price of $0.10 per Warrant, provided that (i)
the last reported sales price of the Ordinary Shares equals or exceeds $10.00
per share (subject to adjustment in compliance with Section 4 hereof) on the
trading day before the Company sends the notice of redemption to the Warrant
Agent, (ii) the Private Placement Warrants are also concurrently called for
redemption on the same terms as the outstanding Public Warrants and (iii) there
is an effective registration statement covering the issuance of the Ordinary
Shares issuable upon exercise of the Warrants, and a current prospectus relating
thereto, available throughout the 30-day Redemption Period (as defined in
Section 6.3 below). During the 30-day Redemption Period in connection with a
redemption pursuant to this Section 6.2, Registered Holders of the Warrants may
elect to exercise their Warrants on a “cashless basis” pursuant to
subsection 3.3.1 and receive a number of Ordinary Shares determined by reference
to the table below, based on the Redemption Date (calculated for purposes of the
table as the period to expiration of the Warrants) and the “Redemption Fair
Market Value” (as such term is defined in this Section 6.2) (a “Make-Whole
Exercise”). Solely for purposes of this Section 6.2, the “Redemption Fair Market
Value” shall mean the volume weighted average price of the Ordinary Shares for
the ten (10) trading days ending on the third (3rd) trading day prior to the
date on which notice of redemption pursuant to this Section 6.2 is sent to the
Registered Holders.
 
Exhibit A-14

--------------------------------------------------------------------------------

Redemption Date


Fair Market Value of Class A Ordinary Shares
 
(period to expiration of warrants)


<10.00


11.00


12.00


13.00


14.00


15.00


16.00


17.00


 
>18.00
 
57 months


0.257


0.277


0.294


0.310


0.324


0.337


0.348


0.358


 
0.365
 
54 months


0.252


0.272


0.291


0.307


0.322


0.335


0.347


0.357


 
0.365
 
51 months


0.246


0.268


0.287


0.304


0.320


0.333


0.346


0.357


 
0.365
 
48 months


0.241


0.263


0.283


0.301


0.317


0.332


0.344


0.356


 
0.365
 
45 months


0.235


0.258


0.279


0.298


0.315


0.330


0.343


0.356


 
0.365
 
42 months


0.228


0.252


0.274


0.294


0.312


0.328


0.342


0.355


 
0.365
 
39 months


0.221


0.246


0.269


0.290


0.309


0.325


0.340


0.354


 
0.365
 
36 months


0.213


0.239


0.263


0.285


0.305


0.323


0.339


0.353


 
0.365
 
33 months


0.205


0.232


0.257


0.280


0.301


0.320


0.337


0.352


 
0.365
 
30 months


0.196


0.224


0.250


0.274


0.297


0.316


0.335


0.351


 
0.365
 
27 months


0.185


0.214


0.242


0.268


0.291


0.313


0.332


0.350


 
0.365
 
24 months


0.173


0.204


0.233


0.260


0.285


0.308


0.329


0.348


 
0.365
 
21 months


0.161


0.193


0.223


0.252


0.279


0.304


0.326


0.347


 
0.365
 
18 months


0.146


0.179


0.211


0.242


0.271


0.298


0.322


0.345


 
0.365
 
15 months


0.130


0.164


0.197


0.230


0.262


0.291


0.317


0.342


 
0.365
 
12 months


0.111


0.146


0.181


0.216


0.250


0.282


0.312


0.339


 
0.365
 
9 months


0.090


0.125


0.162


0.199


0.237


0.272


0.305


0.336


 
0.365
 
6 months


0.065


0.099


0.137


0.178


0.219


0.259


0.296


0.331


 
0.365
 
3 months


0.034


0.065


0.104


0.150


0.197


0.243


0.286


0.326


 
0.365
 
0 months


—


—


0.042


0.115


0.179


0.233


0.281


0.323


 
0.365
 



The exact Redemption Fair Market Value and Redemption Date may not be set forth
in the table above, in which case, if the Redemption Fair Market Value is
between two values in the table or the Redemption Date is between two redemption
dates in the table, the number of Ordinary Shares to be issued for each Warrant
exercised in a Make-Whole Exercise shall be determined by a straight-line
interpolation between the number of shares set forth for the higher and lower
Redemption Fair Market Values and the earlier and later redemption dates, as
applicable, based on a 365- or 366-day year, as applicable.
 
The share prices set forth in the column headings of the table above shall be
adjusted as of any date on which the number of shares issuable upon exercise of
a Warrant is adjusted pursuant to Section 4 hereof. The adjusted share prices in
the column headings shall equal the share prices immediately prior to such
adjustment, multiplied by a fraction, the numerator of which is the number of
shares deliverable upon exercise of a Warrant immediately prior to such
adjustment and the denominator of which is the number of shares deliverable upon
exercise of a Warrant as so adjusted. The number of shares in the table above
shall be adjusted in the same manner and at the same time as the number of
shares issuable upon exercise of a Warrant. In no event shall the number of
shares issued in connection with a Make-Whole Exercise exceed 0.365 Ordinary
Shares per Warrant (subject to adjustment)
 
Exhibit A-15

--------------------------------------------------------------------------------

6.3.         Date Fixed for, and Notice of, Redemption; Redemption Price;
Reference Value. In the event that the Company elects to redeem the Warrants
pursuant to Sections 6.1 or 6.2, the Company shall fix a date for the redemption
(the “Redemption Date”). Notice of redemption shall be mailed by first class
mail, postage prepaid, by the Company not less than thirty (30) days prior to
the Redemption Date (the “30-day Redemption Period”) to the Registered Holders
of the Warrants to be redeemed at their last addresses as they shall appear on
the registration books. Any notice mailed in the manner herein provided shall be
conclusively presumed to have been duly given whether or not the Registered
Holder received such notice. As used in this Agreement, (a) “Redemption Price”
shall mean the price per Warrant at which any Warrants are redeemed pursuant to
Sections 6.1 or 6.2 and (b) “Reference Value” shall mean the last reported sales
price of the Ordinary Shares for any twenty (20) trading days within the thirty
(30) trading-day period ending on the third trading day prior to the date on
which notice of the redemption is given.
 
6.4.         Exercise After Notice of Redemption. The Warrants may be exercised,
for cash (or on a “cashless basis” in accordance with subsection 3.3.1(b) or
Section 6.2 of this Agreement) at any time after notice of redemption shall have
been given by the Company pursuant to Section 6.3 hereof and prior to the
Redemption Date. In the event that the Company determines to require all
Registered Holders to exercise their Warrants on a “cashless basis” pursuant to
subsection 3.3.1, the notice of redemption shall contain the information
necessary to calculate the number of Ordinary Shares to be received upon
exercise of the Warrants, including the “Fair Market Value” (as such term is
defined in subsection 3.3.1(b) hereof) in such case. On and after the Redemption
Date, the record holder of the Warrants shall have no further rights except to
receive, upon surrender of the Warrants, the Redemption Price.
 
6.5.         Exclusion of Private Placement Warrants . The Company agrees that
the redemption rights provided in Section 6.1 hereof shall not apply to the
Private Placement Warrants if at the time of the redemption such Private
Placement Warrants continue to be held by the Sponsor or its Permitted
Transferees. However, once such Private Placement Warrants are transferred
(other than to Permitted Transferees in accordance with Section 2.6 hereof), the
Company may redeem the Private Placement Warrants pursuant to Section 6.1 or 6.2
hereof, provided that the criteria for redemption are met, including the
opportunity of the holder of such Private Placement Warrants to exercise the
Private Placement Warrants prior to redemption pursuant to Section 6.4 hereof.
Private Placement Warrants that are transferred to persons other than Permitted
Transferees shall upon such transfer cease to be Private Placement Warrants and
shall become Public Warrants under this Agreement, including for purposes of
Section 9.8 hereof.
 
7.           Other Provisions Relating to Rights of Holders of Warrants.
 
7.1.         No Rights as Shareholder. A Warrant does not entitle the Registered
Holder thereof to any of the rights of a shareholder of the Company, including,
without limitation, the right to receive dividends, or other distributions,
exercise any preemptive rights to vote or to consent or to receive notice as
shareholders in respect of the meetings of shareholders or the election of
directors of the Company or any other matter.
 
Exhibit A-16

--------------------------------------------------------------------------------

7.2.         Lost, Stolen, Mutilated, or Destroyed Warrants. If any Warrant is
lost, stolen, mutilated, or destroyed, the Company and the Warrant Agent may on
such terms as to indemnity or otherwise as they may in their discretion impose
(which shall, in the case of a mutilated Warrant, include the surrender
thereof), issue a new Warrant of like denomination, tenor, and date as the
Warrant so lost, stolen, mutilated, or destroyed. Any such new Warrant shall
constitute a substitute contractual obligation of the Company, whether or not
the allegedly lost, stolen, mutilated, or destroyed Warrant shall be at any time
enforceable by anyone.
 
7.3.         Reservation of Ordinary Shares. The Company shall at all times
reserve and keep available a number of its authorized but unissued Ordinary
Shares that shall be sufficient to permit the exercise in full of all
outstanding Warrants issued pursuant to this Agreement.
 
7.4.         Registration of Ordinary Shares; Cashless Exercise at Company’s
Option.
 
7.4.1.     Registration of the Ordinary Shares. The Company agrees that as soon
as practicable, but in no event later than twenty (20) Business Days after the
closing of its initial Business Combination, it shall use its commercially
reasonable efforts to file with the Commission a registration statement for the
registration, under the Securities Act, of the Ordinary Shares issuable upon
exercise of the Warrants. The Company shall use its commercially reasonable
efforts to cause the same to become effective within sixty (60) Business Days
following the closing of its initial Business Combination and to maintain the
effectiveness of such registration statement, and a current prospectus relating
thereto, until the expiration or redemption of the Warrants in accordance with
the provisions of this Agreement. If any such registration statement has not
been declared effective by the sixtieth (60th) Business Day following the
closing of the Business Combination, holders of the Warrants shall have the
right, during the period beginning on the sixty-first (61st) Business Day after
the closing of the Business Combination and ending upon such registration
statement being declared effective by the Commission, and during any other
period when the Company shall fail to have maintained an effective registration
statement covering the issuance of the Ordinary Shares issuable upon exercise of
the Warrants, to exercise such Warrants on a “cashless basis,” by exchanging the
Warrants (in accordance with Section 3(a)(9) of the Securities Act or another
exemption) for that number of Ordinary Shares equal to the lesser of (A) the
quotient obtained by dividing (x) the product of the number of Ordinary Shares
underlying the Warrants, multiplied by the excess of the “Fair Market Value” (as
defined below) over the Warrant Price by (y) the Fair Market Value and (B)
0.365. Solely for purposes of this subsection 7.4.1, “Fair Market Value” shall
mean the average last reported sales price of the Ordinary Shares for the ten
(10) trading day period ending on the third trading day prior to the date that
notice of exercise is received by the Warrant Agent from the holder of such
Warrants or its securities broker or intermediary. The date that notice of
“cashless exercise” is received by the Warrant Agent shall be conclusively
determined by the Warrant Agent. In connection with the “cashless exercise” of a
Public Warrant, the Company shall, upon request, provide the Warrant Agent with
an opinion of counsel for the Company (which shall be an outside law firm with
securities law experience) stating that (i) the exercise of the Warrants on a
“cashless basis” in accordance with this subsection 7.4.1 is not required to be
registered under the Securities Act and (ii) the Ordinary Shares issued upon
such exercise shall be freely tradable under United States federal securities
laws by anyone who is not an affiliate (as such term is defined in Rule 144
under the Securities Act) of the Company and, accordingly, shall not be required
to bear a restrictive legend. Except as provided in subsection 7.4.2, for the
avoidance of doubt, unless and until all of the Warrants have been exercised or
have expired, the Company shall continue to be obligated to comply with its
registration obligations under the first three sentences of this
subsection 7.4.1.
 
Exhibit A-17

--------------------------------------------------------------------------------

7.4.2.     Cashless Exercise at Company’s Option. If the Ordinary Shares are at
the time of any exercise of a Public Warrant not listed on a national securities
exchange such that they satisfy the definition of a “covered security” under
Section 18(b)(1) of the Securities Act, the Company may, at its option, (i)
require holders of Public Warrants who exercise Public Warrants to exercise such
Public Warrants on a “cashless basis” in accordance with Section 3(a)(9) of the
Securities Act as described in subsection 7.4.1 and (ii) in the event the
Company so elects, the Company shall (x) not be required to file or maintain in
effect a registration statement for the registration, under the Securities Act,
of the Ordinary Shares issuable upon exercise of the Warrants, notwithstanding
anything in this Agreement to the contrary, and (y) use its commercially
reasonable efforts to register or qualify for sale the Ordinary Shares issuable
upon exercise of the Public Warrant under applicable blue sky laws to the extent
an exemption is not available.
 
8.           Concerning the Warrant Agent and Other Matters.
 
8.1.         Payment of Taxes. The Company shall from time to time promptly pay
all taxes and charges that may be imposed upon the Company or the Warrant Agent
in respect of the issuance or delivery of Ordinary Shares upon the exercise of
the Warrants, but the Company shall not be obligated to pay any transfer taxes
in respect of the Warrants or such shares.
 
8.2.         Resignation, Consolidation, or Merger of Warrant Agent.
 
8.2.1.     Appointment of Successor Warrant Agent. The Warrant Agent, or any
successor to it hereafter appointed, may resign its duties and be discharged
from all further duties and liabilities hereunder after giving sixty (60) days’
notice in writing to the Company. If the office of the Warrant Agent becomes
vacant by resignation or incapacity to act or otherwise, the Company shall
appoint in writing a successor Warrant Agent in place of the Warrant Agent. If
the Company shall fail to make such appointment within a period of thirty (30)
days after it has been notified in writing of such resignation or incapacity by
the Warrant Agent or by the holder of a Warrant (who shall, with such notice,
submit his, her or its Warrant for inspection by the Company), then the holder
of any Warrant may apply to the Supreme Court of the State of New York for the
County of New York for the appointment of a successor Warrant Agent at the
Company’s cost. Any successor Warrant Agent, whether appointed by the Company or
by such court, shall be a corporation or other entity organized and existing
under the laws of the State of New York, in good standing and having its
principal office in the United States of America, and authorized under such laws
to exercise corporate trust powers and subject to supervision or examination by
federal or state authority. After appointment, any successor Warrant Agent shall
be vested with all the authority, powers, rights, immunities, duties, and
obligations of its predecessor Warrant Agent with like effect as if originally
named as Warrant Agent hereunder, without any further act or deed; but if for
any reason it becomes necessary or appropriate, the predecessor Warrant Agent
shall execute and deliver, at the expense of the Company, an instrument
transferring to such successor Warrant Agent all the authority, powers, and
rights of such predecessor Warrant Agent hereunder; and upon request of any
successor Warrant Agent the Company shall make, execute, acknowledge, and
deliver any and all instruments in writing for more fully and effectually
vesting in and confirming to such successor Warrant Agent all such authority,
powers, rights, immunities, duties, and obligations.
 
Exhibit A-18

--------------------------------------------------------------------------------

8.2.2.     Notice of Successor Warrant Agent. In the event a successor Warrant
Agent shall be appointed, the Company shall give notice thereof to the
predecessor Warrant Agent and the Transfer Agent for the Ordinary Shares not
later than the effective date of any such appointment.
 
8.2.3.     Merger or Consolidation of Warrant Agent. Any entity into which the
Warrant Agent may be merged or with which it may be consolidated or any entity
resulting from any merger or consolidation to which the Warrant Agent shall be a
party shall be the successor Warrant Agent under this Agreement without any
further act.
 
8.3.         Fees and Expenses of Warrant Agent.
 
8.3.1.     Remuneration. The Company agrees to pay the Warrant Agent reasonable
remuneration for its services as such Warrant Agent hereunder and shall,
pursuant to its obligations under this Agreement, reimburse the Warrant Agent
upon demand for all expenditures that the Warrant Agent may reasonably incur in
the execution of its duties hereunder.
 
8.3.2.     Further Assurances. The Company agrees to perform, execute,
acknowledge, and deliver or cause to be performed, executed, acknowledged, and
delivered all such further and other acts, instruments, and assurances as may
reasonably be required by the Warrant Agent for the carrying out or performing
of the provisions of this Agreement.
 
8.4.         Liability of Warrant Agent.
 
8.4.1.     Reliance on Company Statement. Whenever in the performance of its
duties under this Agreement, the Warrant Agent shall deem it necessary or
desirable that any fact or matter be proved or established by the Company prior
to taking or suffering any action hereunder, such fact or matter (unless other
evidence in respect thereof be herein specifically prescribed) may be deemed to
be conclusively proved and established by a statement signed by the Chairman of
the Board, Chief Executive Officer, Chief Financial Officer, Chief Business
Officer or Secretary and delivered to the Warrant Agent. The Warrant Agent may
rely upon such statement for any action taken or suffered in good faith by it
pursuant to the provisions of this Agreement.
 
8.4.2.     Indemnity. The Warrant Agent shall be liable hereunder only for its
own gross negligence, willful misconduct, fraud or bad faith. The Company agrees
to indemnify the Warrant Agent and save it harmless against any and all
liabilities, including judgments, out-of-pocket costs and reasonable outside
counsel fees, for anything done or omitted by the Warrant Agent in the execution
of this Agreement, except as a result of the Warrant Agent’s gross negligence,
willful misconduct, fraud or bad faith.
 
Exhibit A-19

--------------------------------------------------------------------------------

8.4.3.     Exclusions. The Warrant Agent shall have no responsibility with
respect to the validity of this Agreement or with respect to the validity or
execution of any Warrant (except its countersignature thereof). The Warrant
Agent shall not be responsible for any breach by the Company of any covenant or
condition contained in this Agreement or in any Warrant. The Warrant Agent shall
not be responsible to make any adjustments required under the provisions of
Section 4 hereof or responsible for the manner, method, or amount of any such
adjustment or the ascertaining of the existence of facts that would require any
such adjustment; nor shall it by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any
Ordinary Shares to be issued pursuant to this Agreement or any Warrant or as to
whether any Ordinary Shares shall, when issued, be valid and fully paid and
nonassessable.
 
8.5.         Acceptance of Agency. The Warrant Agent hereby accepts the agency
established by this Agreement and agrees to perform the same upon the terms and
conditions herein set forth and among other things, shall account promptly to
the Company with respect to Warrants exercised and concurrently account for, and
pay to the Company, all monies received by the Warrant Agent for the purchase of
Ordinary Shares through the exercise of the Warrants.
 
8.6.         Waiver. The Warrant Agent has no right of set-off or any other
right, title, interest or claim of any kind (“Claim”) in, or to any distribution
of, the Trust Account (as defined in that certain Investment Management Trust
Agreement, dated as of the date hereof, by and between the Company and
Continental Stock Transfer & Trust Company as trustee thereunder) and hereby
agrees not to seek recourse, reimbursement, payment or satisfaction for any
Claim against the Trust Account for any reason whatsoever. The Warrant Agent
hereby waives any and all Claims against the Trust Account and any and all
rights to seek access to the Trust Account.
 
9.           Miscellaneous Provisions.
 
9.1.        Successors. All the covenants and provisions of this Agreement by or
for the benefit of the Company or the Warrant Agent shall bind and inure to the
benefit of their respective successors and assigns.
 
9.2.         Notices. Any notice, statement or demand authorized by this
Agreement to be given or made by the Warrant Agent or by the holder of any
Warrant to or on the Company shall be sufficiently given when so delivered if by
hand or overnight delivery or if sent by certified mail or private courier
service within five (5) days after deposit of such notice, postage prepaid,
addressed (until another address is filed in writing by the Company with the
Warrant Agent), as follows:
 
ARYA Sciences Acquisition Corp II
51 Astor Place, 10th Floor
New York, New York 10003
Attention: Chief Executive Officer


Exhibit A-20

--------------------------------------------------------------------------------

with a copy to:
 
Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Attention: Christian O. Nagler
Ross M. Leff
 
Any notice, statement or demand authorized by this Agreement to be given or made
by the holder of any Warrant or by the Company to or on the Warrant Agent shall
be sufficiently given when so delivered if by hand or overnight delivery or if
sent by certified mail or private courier service within five (5) days after
deposit of such notice, postage prepaid, addressed (until another address is
filed in writing by the Warrant Agent with the Company), as follows:
 
Continental Stock Transfer & Trust Company
One State Street, 30th Floor
New York, NY 10004
Attention: Compliance Department
 
9.3.        Applicable Law and Exclusive Forum. The validity, interpretation,
and performance of this Agreement and of the Warrants shall be governed in all
respects by the laws of the State of New York. Subject to applicable law, the
Company hereby agrees that any action, proceeding or claim against it arising
out of, or otherwise based on this Agreement shall be brought and enforced in
the courts of the State of New York or the United States District Court for the
Southern District of New York, and irrevocably submits to such jurisdiction,
which jurisdiction shall be exclusive forum for any such action, proceeding or
claim. The Company hereby waives any objection to such exclusive jurisdiction
and that such courts represent an inconvenient forum.  Notwithstanding the
foregoing, the provisions of this paragraph will not apply to suits brought to
enforce any liability or duty created by the Exchange Act or any other claim for
which the federal district courts of the United States of America are the sole
and exclusive forum.
 
Any person or entity purchasing or otherwise acquiring any interest in the
Warrants shall be deemed to have notice of and to have consented to the forum
provisions in this Section 9.3. If any action, the subject matter of which is
within the scope the forum provisions above, is filed in a court other than a
court located within the State of New York or the United States District Court
for the Southern District of New York (a “foreign action”) in the name of any
warrant holder, such warrant holder shall be deemed to have consented to: (x)
the personal jurisdiction of the state and federal courts located within the
State of New York or the United States District Court for the Southern District
of New York in connection with any action brought in any such court to enforce
the forum provisions (an “enforcement action”), and (y) having service of
process made upon such warrant holder in any such enforcement action by service
upon such warrant holder's counsel in the foreign action as agent for such
warrant holder.
 
9.4.        Persons Having Rights under this Agreement. Nothing in this
Agreement shall be construed to confer upon, or give to, any person, corporation
or other entity other than the parties hereto and the Registered Holders of the
Warrants any right, remedy, or claim under or by reason of this Agreement or of
any covenant, condition, stipulation, promise, or agreement hereof. All
covenants, conditions, stipulations, promises, and agreements contained in this
Agreement shall be for the sole and exclusive benefit of the parties hereto and
their successors and assigns and of the Registered Holders of the Warrants.
 
Exhibit A-21

--------------------------------------------------------------------------------

9.5.        Examination of the Warrant Agreement . A copy of this Agreement
shall be available at all reasonable times at the office of the Warrant Agent in
the United States of America, for inspection by the Registered Holder of any
Warrant. The Warrant Agent may require any such holder to submit such holder’s
Warrant for inspection by the Warrant Agent.
 
9.6.        Counterparts. This Agreement may be executed in any number of
original or facsimile counterparts and each of such counterparts shall for all
purposes be deemed to be an original, and all such counterparts shall together
constitute but one and the same instrument.
 
9.7.         Effect of Headings. The section headings herein are for convenience
only and are not part of this Agreement and shall not affect the interpretation
thereof.
 
9.8.         Amendments. This Agreement may be amended by the parties hereto
without the consent of any Registered Holder for the purpose of (i) curing any
ambiguity or to correct any mistake, including to conform the provisions hereof
to the description of the terms of the Warrants and this Agreement set forth in
the Prospectus, or defective provision contained herein, (ii) amending the
definition of “Ordinary Cash Dividend” as contemplated by and in accordance with
the second sentence of subsection 4.1.2 or (iii) adding or changing any
provisions with respect to matters or questions arising under this Agreement as
the parties may deem necessary or desirable and that the parties deem shall not
adversely affect the rights of the Registered Holders under this Agreement. All
other modifications or amendments, including any modification or amendment to
increase the Warrant Price or shorten the Exercise Period and any amendment to
the terms of only the Private Placement Warrants, shall require the vote or
written consent of the Registered Holders of 50% of the then-outstanding Public
Warrants and, solely with respect to any amendment to the terms of the Private
Placement Warrants or any provision of this Agreement with respect to the
Private Placement Warrants, 50% of the then-outstanding Private Placement
Warrants.  Notwithstanding the foregoing, the Company may lower the Warrant
Price or extend the duration of the Exercise Period pursuant to Sections 3.1 and
3.2, respectively, without the consent of the Registered Holders.
 
9.9.         Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.
 
Exhibit A Form of Warrant Certificate
 
Exhibit B Legend — Private Placement Warrants
 
Exhibit A-22

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 

 
ARYA SCIENCES ACQUISITION CORP II
     
By:
       
Name:
Adam Stone
   
Title:
Chief Executive Officer
         
CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Warrant Agent
     
By:
       
Name:
     
Title:
Vice President



[Signature Page to Warrant Agreement



--------------------------------------------------------------------------------

EXHIBIT A
 
[FACE]
 
Number
 
Warrants
 
THIS WARRANT SHALL BE VOID IF NOT EXERCISED PRIOR TO
THE EXPIRATION OF THE EXERCISE PERIOD PROVIDED FOR
IN THE WARRANT AGREEMENT DESCRIBED BELOW
 
ARYA Sciences Acquisition Corp II
Incorporated Under the Laws of the Cayman Islands
 
CUSIP [●]
 
Warrant Certificate
 
This Warrant Certificate certifies that [               ], or registered
assigns, is the registered holder of [               ] warrant(s) (the
“Warrants” and each, a “Warrant”) to purchase Class A ordinary shares, $0.0001
par value (“Ordinary Shares”), of ARYA Sciences Acquisition Corp II, a Cayman
Islands exempted company (the “Company”). Each Warrant entitles the holder, upon
exercise during the period set forth in the Warrant Agreement referred to below,
to receive from the Company that number of fully paid and nonassessable Ordinary
Shares as set forth below, at the exercise price (the “Exercise Price”) as
determined pursuant to the Warrant Agreement, payable in lawful money (or
through “cashless exercise” as provided for in the Warrant Agreement) of the
United States of America upon surrender of this Warrant Certificate and payment
of the Exercise Price at the office or agency of the Warrant Agent referred to
below, subject to the conditions set forth herein and in the Warrant Agreement.
Defined terms used in this Warrant Certificate but not defined herein shall have
the meanings given to them in the Warrant Agreement.
 
Each whole Warrant is initially exercisable for one fully paid and
non-assessable Ordinary Share. Fractional shares shall not be issued upon
exercise of any Warrant. If, upon the exercise of Warrants, a holder would be
entitled to receive a fractional interest in an Ordinary Share, the Company
shall, upon exercise, round down to the nearest whole number the number of
Ordinary Shares to be issued to the Warrant holder. The number of Ordinary
Shares issuable upon exercise of the Warrants is subject to adjustment upon the
occurrence of certain events as set forth in the Warrant Agreement.
 
The initial Exercise Price per one Ordinary Share for any Warrant is equal to
$11.50 per share. The Exercise Price is subject to adjustment upon the
occurrence of certain events as set forth in the Warrant Agreement.
 
Subject to the conditions set forth in the Warrant Agreement, the Warrants may
be exercised only during the Exercise Period and to the extent not exercised by
the end of such Exercise Period, such Warrants shall become void. The Warrants
may be redeemed, subject to certain conditions, as set forth in the Warrant
Agreement.
 
Exhibit A-24

--------------------------------------------------------------------------------

Reference is hereby made to the further provisions of this Warrant Certificate
set forth on the reverse hereof and such further provisions shall for all
purposes have the same effect as though fully set forth at this place.
 
This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent, as such term is used in the Warrant Agreement. This Warrant Certificate
shall be governed by and construed in accordance with the internal laws of the
State of New York.
 

 
ARYA SCIENCES ACQUISITION CORP II
     
By:
       
Name:
     
Title:
Authorized Signatory
         
CONTINENTAL STOCK TRANSFER & TRUST COMPANY, AS WARRANT AGENT
     
By:
       
Name:
     
Title:
 



Exhibit A-25

--------------------------------------------------------------------------------

[Form of Warrant Certificate]
 
[Reverse]
 
The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants entitling the holder on exercise to receive  [               ]
Ordinary Shares and are issued or to be issued pursuant to a Warrant Agreement
dated as of [●], 2020 (the “Warrant Agreement”), duly executed and delivered by
the Company to Continental Stock Transfer & Trust Company, a New York
corporation, as warrant agent (the “Warrant Agent”), which Warrant Agreement is
hereby incorporated by reference in and made a part of this instrument and is
hereby referred to for a description of the rights, limitation of rights,
obligations, duties and immunities thereunder of the Warrant Agent, the Company
and the holders (the words “holders” or “holder” meaning the Registered Holders
or Registered Holder, respectively) of the Warrants. A copy of the Warrant
Agreement may be obtained by the holder hereof upon written request to the
Company. Defined terms used in this Warrant Certificate but not defined herein
shall have the meanings given to them in the Warrant Agreement.
 
Warrants may be exercised at any time during the Exercise Period set forth in
the Warrant Agreement. The holder of Warrants evidenced by this Warrant
Certificate may exercise them by surrendering this Warrant Certificate, with the
form of Election to Purchase set forth hereon properly completed and executed,
together with payment of the Exercise Price as specified in the Warrant
Agreement (or through “cashless exercise” as provided for in the Warrant
Agreement) at the principal corporate trust office of the Warrant Agent. In the
event that upon any exercise of Warrants evidenced hereby the number of Warrants
exercised shall be less than the total number of Warrants evidenced hereby,
there shall be issued to the holder hereof or his, her or its assignee, a new
Warrant Certificate evidencing the number of Warrants not exercised.
 
Notwithstanding anything else in this Warrant Certificate or the Warrant
Agreement, no Warrant may be exercised unless at the time of exercise (i) a
registration statement covering the issuance of the Ordinary Shares to be issued
upon exercise is effective under the Securities Act and (ii) a prospectus
thereunder relating to the Ordinary Shares is current, except through “cashless
exercise” as provided for in the Warrant Agreement.
 
The Warrant Agreement provides that upon the occurrence of certain events the
number of Ordinary Shares issuable upon exercise of the Warrants set forth on
the face hereof may, subject to certain conditions, be adjusted. If, upon
exercise of a Warrant, the holder thereof would be entitled to receive a
fractional interest in an Ordinary Share, the Company shall, upon exercise,
round down to the nearest whole number of Ordinary Shares to be issued to the
holder of the Warrant.
 
Warrant Certificates, when surrendered at the principal corporate trust office
of the Warrant Agent by the Registered Holder thereof in person or by legal
representative or attorney duly authorized in writing, may be exchanged, in the
manner and subject to the limitations provided in the Warrant Agreement, but
without payment of any service charge, for another Warrant Certificate or
Warrant Certificates of like tenor evidencing in the aggregate a like number of
Warrants.
 
Exhibit A-26

--------------------------------------------------------------------------------

Upon due presentation for registration of transfer of this Warrant Certificate
at the office of the Warrant Agent a new Warrant Certificate or Warrant
Certificates of like tenor and evidencing in the aggregate a like number of
Warrants shall be issued to the transferee(s) in exchange for this Warrant
Certificate, subject to the limitations provided in the Warrant Agreement,
without charge except for any tax or other governmental charge imposed in
connection therewith.
 
The Company and the Warrant Agent may deem and treat the Registered Holder(s)
hereof as the absolute owner(s) of this Warrant Certificate (notwithstanding any
notation of ownership or other writing hereon made by anyone), for the purpose
of any exercise hereof, of any distribution to the holder(s) hereof, and for all
other purposes, and neither the Company nor the Warrant Agent shall be affected
by any notice to the contrary. Neither the Warrants nor this Warrant Certificate
entitles any holder hereof to any rights of a shareholder of the Company.
 
Exhibit A-27

--------------------------------------------------------------------------------

Election to Purchase
 
(To Be Executed Upon Exercise of Warrant)
 
The undersigned hereby irrevocably elects to exercise the right, represented by
this Warrant Certificate, to receive [               ] Ordinary Shares and
herewith tenders payment for such Ordinary Shares to the order of ARYA Sciences
Acquisition Corp II (the “Company”) in the amount of $[               ] in
accordance with the terms hereof. The undersigned requests that a certificate
for such Ordinary Shares be registered in the name of [               ], whose
address is  [               ] and that such Ordinary Shares be delivered to 
[               ] whose address is [               ]. If said [               ]
number of Ordinary Shares is less than all of the Ordinary Shares purchasable
hereunder, the undersigned requests that a new Warrant Certificate representing
the remaining balance of such Ordinary Shares be registered in the name of
[               ], whose address is [               ] and that such Warrant
Certificate be delivered to [               ], whose address is
[               ].
 
In the event that the Warrant has been called for redemption by the Company
pursuant to Section 6.2 of the Warrant Agreement and a holder thereof elects to
exercise its Warrant pursuant to a Make-Whole Exercise, the number of Ordinary
Shares that this Warrant is exercisable for shall be determined in accordance
with subsection 3.3.1(c) or Section 6.2 of the Warrant Agreement, as applicable.
 
In the event that the Warrant has been called for redemption by the Company
pursuant to Section 6 of the Warrant Agreement and the Company has required
cashless exercise pursuant to Section 6.4 of the Warrant Agreement, the number
of Ordinary Shares that this Warrant is exercisable for shall be determined in
accordance with subsection 3.3.1(b) and Section 6.4 of the Warrant Agreement.
 
In the event that the Warrant is a Private Placement Warrant that is to be
exercised on a “cashless” basis pursuant to subsection 3.3.1(c) of the Warrant
Agreement, the number of Ordinary Shares that this Warrant is exercisable for
shall be determined in accordance with subsection 3.3.1(c) of the Warrant
Agreement.
 
In the event that the Warrant is to be exercised on a “cashless” basis pursuant
to Section 7.4 of the Warrant Agreement, the number of Ordinary Shares that this
Warrant is exercisable for shall be determined in accordance with Section 7.4 of
the Warrant Agreement.
 
In the event that the Warrant may be exercised, to the extent allowed by the
Warrant Agreement, through cashless exercise (i) the number of Ordinary Shares
that this Warrant is exercisable for would be determined in accordance with the
relevant section of the Warrant Agreement which allows for such cashless
exercise and (ii) the holder hereof shall complete the following: The
undersigned hereby irrevocably elects to exercise the right, represented by this
Warrant Certificate, through the cashless exercise provisions of the Warrant
Agreement, to receive Ordinary Shares. If said number of shares is less than all
of the Ordinary Shares purchasable hereunder (after giving effect to the
cashless exercise), the undersigned requests that a new Warrant Certificate
representing the remaining balance of such Ordinary Shares be registered in the
name of [               ], whose address is  [               ] and that such
Warrant Certificate be delivered to [               ], whose address is
[               ].
 
[Signature Page Follows]
 
Exhibit A-28

--------------------------------------------------------------------------------

Date: [               ], 20
 
         
(Signature)
         
(Address)
         
(Tax Identification Number)
   


Signature Guaranteed:
         



THE SIGNATURE(S) SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION
(BANKS, STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH
MEMBERSHIP IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM, PURSUANT TO
S.E.C. RULE 17Ad-15 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED).



--------------------------------------------------------------------------------

EXHIBIT B
 
LEGEND
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND MAY
NOT BE OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE STATE
SECURITIES LAWS OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE. IN ADDITION,
SUBJECT TO ANY ADDITIONAL LIMITATIONS ON TRANSFER DESCRIBED IN THE LETTER
AGREEMENT BY AND AMONG ARYA SCIENCES ACQUISITION CORP II (THE “COMPANY”), ARYA
SCIENCES HOLDINGS II AND THE OTHER PARTIES THERETO, THE SECURITIES REPRESENTED
BY THIS CERTIFICATE MAY NOT BE SOLD OR TRANSFERRED PRIOR TO THE DATE THAT IS
THIRTY (30) DAYS AFTER THE DATE UPON WHICH THE COMPANY COMPLETES ITS INITIAL
BUSINESS COMBINATION (AS DEFINED IN THE RECITALS OF THE WARRANT AGREEMENT
REFERRED TO HEREIN) EXCEPT TO A PERMITTED TRANSFEREE (AS DEFINED IN SECTION 2 OF
THE WARRANT AGREEMENT) WHO AGREES IN WRITING WITH THE COMPANY TO BE SUBJECT TO
SUCH TRANSFER PROVISIONS.
 
SECURITIES EVIDENCED BY THIS CERTIFICATE AND CLASS A ORDINARY SHARES OF THE
COMPANY ISSUED UPON EXERCISE OF SUCH SECURITIES SHALL BE ENTITLED TO
REGISTRATION RIGHTS UNDER A REGISTRATION AND SHAREHOLDER RIGHTS AGREEMENT TO BE
EXECUTED BY THE COMPANY.
 
NO. [               ] WARRANT


Exhibit A-30

--------------------------------------------------------------------------------

EXHIBIT B

Registration and Shareholder Rights Agreement
 
REGISTRATION AND SHAREHOLDER RIGHTS AGREEMENT
 
THIS REGISTRATION AND SHAREHOLDER RIGHTS AGREEMENT (this “Agreement”), dated as
of [●], 2020, is made and entered into by and among ARYA Sciences  Acquisition
Corp II, a Cayman Islands exempted company (the “Company”), ARYA Sciences
Holdings II, a Cayman Island exempted limited company (the “Sponsor”), and the
undersigned parties listed under Holder on the signature page hereto (each such
party, including the Sponsor and any person or entity who hereafter becomes a
party to this Agreement pursuant to Section 6.2 of this Agreement, a “Holder”
and collectively, the “Holders”).
 
RECITALS
 
WHEREAS, the Sponsor currently owns 3,647,500 shares of the Company’s Class B
ordinary shares, par value $0.0001 per share (the “Class B Ordinary Shares”),
and the other Holders currently own an aggregate of 90,000 Class B Ordinary
Shares, which were received from the Sponsor;
 
WHEREAS, the Class B Ordinary Shares are convertible into the Company’s Class A
ordinary shares, par value $0.0001 per share (the “Ordinary Shares”), at the
time of the initial Business Combination on a one-for-one basis, subject to
adjustment, on the terms and conditions provided in the Company’s amended and
restated memorandum and articles of association, as may be amended from time to
time;
 
WHEREAS, on June 4, 2020, the Company and the Sponsor entered into that certain
Private Placement Units Purchase Agreement, pursuant to which the Sponsor agreed
to purchase 460,000 units (or up to 499,000 units if the Underwriters’ (as
defined below) option to purchase additional units in connection with the
Company’s initial public offering is exercised in full) (the “Private Placement
Units”), in a private placement transaction occurring simultaneously with the
closing of the Company’s initial public offering;
 
WHEREAS, in order to finance the Company’s transaction costs in connection with
an intended Business Combination (as defined below), the Sponsor, an affiliate
of the Sponsor or certain of the Company’s officers or directors may, but are
not obligated to, loan the Company funds as the Company may require, of which up
to $1,500,000 of such loans may be convertible into warrants of the
post-Business Combination company at a price of $1.50 per warrant at the option
of the lender (the “Working Capital Warrants”); and
 
WHEREAS, the Company and the Holders desire to enter into this Agreement,
pursuant to which the Company shall grant the Holders certain registration
rights with respect to certain securities of the Company, as set forth in this
Agreement.
 
NOW, THEREFORE, in consideration of the mutual representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:
 
Exhibit B-1

--------------------------------------------------------------------------------

ARTICLE 1
DEFINITIONS
 
1.1          Definitions. The terms defined in this Article I shall, for all
purposes of this Agreement, have the respective meanings set forth below:
 
“Adverse Disclosure” shall mean any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the principal
executive officer or principal financial officer of the Company, after
consultation with counsel to the Company, (i) would be required to be made in
any Registration Statement or Prospectus in order for the applicable
Registration Statement or Prospectus not to contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein (in the case of any prospectus and any preliminary prospectus,
in the light of the circumstances under which they were made) not misleading,
(ii) would not be required to be made at such time if the Registration Statement
were not being filed, and (iii) the Company has a bona fide business purpose for
not making such information public.
 
“Agreement” shall have the meaning given in the Preamble.
 
“Board” shall mean the Board of Directors of the Company.
 
“Business Combination” shall mean any merger, share exchange, asset acquisition,
share purchase, reorganization or other similar business combination with one or
more businesses, involving the Company.
 
“Commission” shall mean the U.S. Securities and Exchange Commission.
 
“Company” shall have the meaning given in the Preamble.
 
“Demand Registration” shall have the meaning given in subsection 2.1.1.
 
“Demanding Holder” shall have the meaning given in subsection 2.1.1.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as it may be
amended from time to time.
 
“Form S-1” shall have the meaning given in subsection 2.1.1.
 
“Form S-3” shall have the meaning given in subsection 2.3.1.
 
“Founder Shares” shall mean the Class B Ordinary Shares and shall be deemed to
include the Ordinary Shares issuable upon conversion thereof.
 
“Founder Shares Lock-up Period” shall mean, with respect to the Founder Shares,
the period ending on the earlier of (A) one year after the completion of the
Company’s initial Business Combination and (B) subsequent to the Company’s
initial Business Combination, (x) if the last reported sales price of the
Ordinary Shares equals or exceeds $12.00 per share (as adjusted for share
splits, share capitalizations, reorganizations, recapitalizations and the like)
for any twenty (20) trading days within any 30-trading day period commencing at
least 150 days after the Company’s initial Business Combination or (y) the date
on which the Company completes a liquidation, merger, share exchange,
reorganization or other similar transaction that results in all of the Company’s
shareholders having the right to exchange their Ordinary Shares for cash,
securities or other property.
 
Exhibit B-2

--------------------------------------------------------------------------------

“Holders” shall have the meaning given in the Preamble.
 
“Insider Letter” shall mean that certain letter agreement, dated as of the date
hereof, by and among the Company, the Sponsor and each of the Company’s
officers, directors and director nominees.
 
“Maximum Number of Securities” shall have the meaning given in subsection 2.1.4.
 
“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement or
Prospectus, or necessary to make the statements in a Registration Statement or
Prospectus (in the case of a Prospectus, in the light of the circumstances under
which they were made) not misleading.
 
“Nominee” is defined in Section 6.1.
 
“Ordinary Shares” shall have the meaning given in the Recitals hereto.
 
“Permitted Transferees” shall mean a person or entity to whom a Holder of
Registrable Securities is permitted to transfer such Registrable Securities
prior to the expiration of the Founder Shares Lock-up Period or Private
Placement Lock-up Period, as the case may be, under the Insider Letter, the
Private Placement Units Purchase Agreement and any other applicable agreement
between such Holder and the Company, and to any transferee thereafter.
 
“Piggyback Registration” shall have the meaning given in subsection 2.2.1.
 
“Private Placement Lock-up Period” shall mean, with respect to Private Placement
Units that are held by the initial purchasers of such Private Placement Units or
their Permitted Transferees, the private placement shares, private placement
warrants and the Ordinary Shares issuable upon the exercise of such private
placement warrants, and that are held by the initial purchasers of the Private
Placement Units or their Permitted Transferees, the period ending thirty (30)
days after the completion of the Company’s initial Business Combination.
 
“Private Placement Units” shall have the meaning given in the Recitals hereto.
 
“Prospectus” shall mean the prospectus included in any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all post-effective amendments and including all material incorporated by
reference in such prospectus.
 
Exhibit B-3

--------------------------------------------------------------------------------

“Registrable Security” shall mean (a) the Founder Shares (including any Ordinary
Shares or other equivalent equity security issued or issuable upon the
conversion of any such Founder Shares or exercisable for Ordinary Shares), (b)
the Private Placement Units (including any Ordinary Shares and private placement
warrants included in such Private Placement Units and any Ordinary shares issued
or issuable upon the exercise of such private placement warrants), (c) the
Working Capital Warrants (including any Ordinary Shares issued or issuable upon
the exercise of the Working Capital Warrants), (d) any outstanding Ordinary
Shares or any other equity security (including the Ordinary Shares issued or
issuable upon the exercise of any other equity security) of the Company held by
a Holder as of the date of this Agreement, and (e) any other equity security of
the Company issued or issuable with respect to any such Ordinary Shares by way
of a share capitalization or share split or in connection with a combination of
shares, recapitalization, merger, consolidation or reorganization; provided,
however, that, as to any particular Registrable Security, such securities shall
cease to be Registrable Securities when: (i) a Registration Statement with
respect to the sale of such securities shall have become effective under the
Securities Act and such securities shall have been sold, transferred, disposed
of or exchanged in accordance with such Registration Statement; (ii) such
securities shall have been otherwise transferred, new certificates for such
securities not bearing a legend restricting further transfer shall have been
delivered by the Company and subsequent public distribution of such securities
shall not require registration under the Securities Act; (iii) such securities
shall have ceased to be outstanding; or (iv) such securities have been sold to,
or through, a broker, dealer or underwriter in a public distribution or other
public securities transaction.
 
“Registration” shall mean a registration effected by preparing and filing a
registration statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such registration statement becoming effective.
 
“Registration Expenses” shall mean the out-of-pocket expenses of a Registration,
including, without limitation, the following:
 
(A)         all registration and filing fees (including fees with respect to
filings required to be made with the Financial Industry Regulatory Authority,
Inc.) and any securities exchange on which the Ordinary Shares are then listed;
 
(B)         fees and expenses of compliance with securities or blue sky laws
(including reasonable fees and disbursements of counsel for the Underwriters in
connection with blue sky qualifications of Registrable Securities);
 
(C)         printing, messenger, telephone and delivery expenses;
 
(D)         reasonable fees and disbursements of counsel for the Company;
 
(E)          reasonable fees and disbursements of all independent registered
public accountants of the Company incurred specifically in connection with such
Registration; and
 
(F)        reasonable fees and expenses of one (1) legal counsel selected by the
majority-in-interest of the Demanding Holders initiating a Demand Registration
to be registered for offer and sale in the applicable Registration or the
Takedown Requesting Holder initiating an Underwritten Shelf Takedown.
 
Exhibit B-4

--------------------------------------------------------------------------------

“Registration Statement” shall mean any registration statement that covers the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all material incorporated by reference in such registration
statement.
 
“Requesting Holder” shall have the meaning given in subsection 2.1.1.
 
“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.
 
“Shelf” shall have the meaning given in subsection 2.3.1.
 
“Sponsor” shall have the meaning given in the Recitals hereto.
 
“Sponsor Director” means an individual elected to the Board that has been
nominated by the Sponsor pursuant to this Agreement.
 
“Subsequent Shelf Registration” shall have the meaning given in
subsection 2.3.2.
 
“Takedown Requesting Holder” shall have the meaning given in subsection 2.3.3.
 
“Underwriter” shall mean a securities dealer who purchases any Registrable
Securities as principal in an Underwritten Offering and not as part of such
dealer’s market-making activities.
 
“Underwritten Registration” or “Underwritten Offering” shall mean a Registration
in which securities of the Company are sold to an Underwriter in a firm
commitment underwriting for distribution to the public.
 
“Underwritten Shelf Takedown” shall have the meaning given in subsection 2.3.3.
 
“Working Capital Warrants” shall have the meaning given in the Recitals hereto.
 
ARTICLE 2
REGISTRATIONS
 
2.1          Demand Registration.
 
2.1.1       Request for Registration. Subject to the provisions of
subsection 2.1.4 and Section 2.4 hereof, at any time and from time to time on or
after the date the Company consummates the initial Business Combination, the
Holders of at least a majority in interest of the then-outstanding number of
Registrable Securities (the “Demanding Holders”) may make a written demand for
Registration under the Securities Act of all or part of their Registrable
Securities, which written demand shall describe the amount and type of
securities to be included in such Registration and the intended method(s) of
distribution thereof (such written demand a “Demand Registration”). The Company
shall, within five (5) days of the Company’s receipt of the Demand Registration,
notify, in writing, all other Holders of Registrable Securities of such demand,
and each Holder of Registrable Securities who thereafter wishes to include all
or a portion of such Holder’s Registrable Securities in a Registration pursuant
to a Demand Registration (each such Holder that includes all or a portion of
such Holder’s Registrable Securities in such Registration, a “Requesting
Holder”) shall so notify the Company, in writing, within three (3) business days
after the receipt by the Holder of the notice from the Company. Upon receipt by
the Company of any such written notification from a Requesting Holder(s) to the
Company, such Requesting Holder(s) shall be entitled to have their Registrable
Securities included in a Registration pursuant to a Demand Registration and the
Company shall effect, as soon thereafter as practicable, but not more than forty
five (45) days immediately after the Company’s receipt of the Demand
Registration, the Registration of all Registrable Securities requested by the
Demanding Holders and Requesting Holders pursuant to such Demand Registration.
Under no circumstances shall the Company be obligated to effect more than an
aggregate of three (3) Registrations pursuant to a Demand Registration under
this subsection 2.1.1 with respect to any or all Registrable Securities;
provided, however, that a Registration shall not be counted for such purposes
unless a Form S-1 or any similar long-form registration statement that may be
available at such time (“Form S-1”) has become effective and all of the
Registrable Securities requested by the Requesting Holders to be registered on
behalf of the Requesting Holders in such Form S-1 Registration have been sold,
in accordance with Section 3.1 of this Agreement; provided, further, that an
Underwritten Shelf Takedown shall not count as a Demand Registration.
 
Exhibit B-5

--------------------------------------------------------------------------------

2.1.2       Effective Registration. Notwithstanding the provisions of
subsection 2.1.1 above or any other part of this Agreement, a Registration
pursuant to a Demand Registration shall not count as a Registration unless and
until (i) the Registration Statement filed with the Commission with respect to a
Registration pursuant to a Demand Registration has been declared effective by
the Commission and (ii) the Company has complied with all of its obligations
under this Agreement with respect thereto; provided, further, that if, after
such Registration Statement has been declared effective, an offering of
Registrable Securities in a Registration pursuant to a Demand Registration is
subsequently interfered with by any stop order or injunction of the Commission,
federal or state court or any other governmental agency the Registration
Statement with respect to such Registration shall be deemed not to have been
declared effective, unless and until, (i) such stop order or injunction is
removed, rescinded or otherwise terminated and (ii) a majority-in-interest of
the Demanding Holders initiating such Demand Registration thereafter
affirmatively elect to continue with such Registration and accordingly notify
the Company in writing, but in no event later than five (5) days, of such
election; provided, further, that the Company shall not be obligated or required
to file another Registration Statement until the Registration Statement that has
been previously filed with respect to a Registration pursuant to a Demand
Registration becomes effective or is subsequently terminated.
 
2.1.3       Underwritten Offering. Subject to the provisions of subsection 2.1.4
and Section 2.4 hereof, if a majority-in-interest of the Demanding Holders so
advise the Company as part of their Demand Registration that the offering of the
Registrable Securities pursuant to such Demand Registration shall be in the form
of an Underwritten Offering, then the right of such Demanding Holder or
Requesting Holder (if any) to include its Registrable Securities in such
Registration shall be conditioned upon such Holder’s participation in such
Underwritten Offering and the inclusion of such Holder’s Registrable Securities
in such Underwritten Offering to the extent provided herein. All such Holders
proposing to distribute their Registrable Securities through an Underwritten
Offering under this subsection 2.1.3 shall enter into an underwriting agreement
in customary form with the Underwriter(s) selected for such Underwritten
Offering by the majority-in-interest of the Demanding Holders initiating the
Demand Registration.
 
Exhibit B-6

--------------------------------------------------------------------------------

2.1.4       Reduction of Underwritten Offering. If the managing Underwriter or
Underwriters in an Underwritten Registration pursuant to a Demand Registration,
in good faith, advises the Company, the Demanding Holders and the Requesting
Holders (if any) in writing that the dollar amount or number of Registrable
Securities that the Demanding Holders and the Requesting Holders (if any) desire
to sell, taken together with all other Ordinary Shares or other equity
securities that the Company desires to sell and the Ordinary Shares, if any, as
to which a Registration has been requested pursuant to separate written
contractual piggy-back registration rights held by any other shareholders who
desire to sell, exceeds the maximum dollar amount or maximum number of equity
securities that can be sold in the Underwritten Offering without adversely
affecting the proposed offering price, the timing, the distribution method, or
the probability of success of such offering (such maximum dollar amount or
maximum number of such securities, as applicable, the “Maximum Number of
Securities”), then the Company shall include in such Underwritten Offering, as
follows: (i) first, the Registrable Securities of the Demanding Holders and the
Requesting Holders (if any) (pro rata based on the respective number of
Registrable Securities that each Demanding Holder and Requesting Holder (if any)
has requested be included in such Underwritten Registration and the aggregate
number of Registrable Securities that the Demanding Holders and Requesting
Holders have requested be included in such Underwritten Registration (such
proportion is referred to herein as “Pro Rata”)) that can be sold without
exceeding the Maximum Number of Securities; (ii) second, to the extent that the
Maximum Number of Securities has not been reached under the foregoing clause
(i), the Ordinary Shares or other equity securities that the Company desires to
sell, which can be sold without exceeding the Maximum Number of Securities; and
(iii) third, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (i) and (ii), the Ordinary Shares or other
equity securities of other persons or entities that the Company is obligated to
register in a Registration pursuant to separate written contractual arrangements
with such persons and that can be sold without exceeding the Maximum Number of
Securities.
 
2.1.5       Demand Registration Withdrawal. A majority-in-interest of the
Demanding Holders initiating a Demand Registration or a majority-in-interest of
the Requesting Holders (if any), pursuant to a Registration under
subsection 2.1.1 shall have the right to withdraw from a Registration pursuant
to such Demand Registration for any or no reason whatsoever upon written
notification to the Company and the Underwriter or Underwriters (if any) of
their intention to withdraw from such Registration prior to the effectiveness of
the Registration Statement filed with the Commission with respect to the
Registration of their Registrable Securities pursuant to such Demand
Registration. Notwithstanding anything to the contrary in this Agreement, the
Company shall be responsible for the Registration Expenses incurred in
connection with a Registration pursuant to a Demand Registration prior to its
withdrawal under this subsection 2.1.5.
 
Exhibit B-7

--------------------------------------------------------------------------------

2.2          Piggyback Registration.
 
2.2.1       Piggyback Rights. If, at any time on or after the date the Company
consummates a Business Combination, the Company proposes to file a Registration
Statement under the Securities Act with respect to an offering of equity
securities, or securities or other obligations exercisable or exchangeable for,
or convertible into equity securities, for its own account or for the account of
shareholders of the Company (or by the Company and by the shareholders of the
Company including, without limitation, pursuant to Section 2.1 hereof), other
than a Registration Statement (i) filed in connection with any employee stock
option or other benefit plan, (ii) for an exchange offer or offering of
securities solely to the Company’s existing shareholders, (iii) for an offering
of debt that is convertible into equity securities of the Company or (iv) for a
dividend reinvestment plan, then the Company shall give written notice of such
proposed filing to all of the Holders of Registrable Securities as soon as
practicable but not less than seven (7) days before the anticipated filing date
of such Registration Statement, which notice shall (A) describe the amount and
type of securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing Underwriter or Underwriters,
if any, in such offering, and (B) offer to all of the Holders of Registrable
Securities the opportunity to register the sale of such number of Registrable
Securities as such Holders may request in writing within three (3) business days
after receipt of such written notice (such Registration a “Piggyback
Registration”). The Company shall, in good faith, cause such Registrable
Securities to be included in such Piggyback Registration and shall use its best
efforts to cause the managing Underwriter or Underwriters of a proposed
Underwritten Offering to permit the Registrable Securities requested by the
Holders pursuant to this subsection 2.2.1 to be included in a Piggyback
Registration on the same terms and conditions as any similar securities of the
Company included in such Registration and to permit the sale or other
disposition of such Registrable Securities in accordance with the intended
method(s) of distribution thereof. All such Holders proposing to distribute
their Registrable Securities through an Underwritten Offering under this
subsection 2.2.1 shall enter into an underwriting agreement in customary form
with the Underwriter(s) selected for such Underwritten Offering by the Company.
The notice periods set forth in this subsection 2.2.1 shall not apply to an
Underwritten Shelf Takedown conducted in accordance with subsection 2.3.3.
 
2.2.2       Reduction of Piggyback Registration. If the managing Underwriter or
Underwriters in an Underwritten Registration that is to be a Piggyback
Registration (other than Underwritten Shelf Takedown), in good faith, advises
the Company and the Holders of Registrable Securities participating in the
Piggyback Registration in writing that the dollar amount or number of the
Ordinary Shares that the Company desires to sell, taken together with (i) the
Ordinary Shares, if any, as to which Registration has been demanded pursuant to
separate written contractual arrangements with persons or entities other than
the Holders of Registrable Securities hereunder, (ii) the Registrable Securities
as to which registration has been requested pursuant Section 2.2 hereof, and
(iii) the Ordinary Shares, if any, as to which Registration has been requested
pursuant to separate written contractual piggy-back registration rights of other
shareholders of the Company, exceeds the Maximum Number of Securities, then:
 
(a)          If the Registration is undertaken for the Company’s account, the
Company shall include in any such Registration (A) first, the Ordinary Shares or
other equity securities that the Company desires to sell, which can be sold
without exceeding the Maximum Number of Securities; and (B) second, to the
extent that the Maximum Number of Securities has not been reached under the
foregoing clause (A), the Registrable Securities of Holders exercising their
rights to register their Registrable Securities pursuant to subsection 2.2.1
hereof, Pro Rata based on the respective number of Registrable Securities that
each Holder has so requested exercising its rights to register its Registrable
Securities pursuant to subsection 2.2.1 hereof, which can be sold without
exceeding the Maximum Number of Securities; and (C) third, to the extent that
the Maximum Number of Securities has not been reached under the foregoing
clauses (A) and (B), the Ordinary Shares, if any, as to which Registration has
been requested pursuant to written contractual piggy-back registration rights of
other shareholders of the Company, which can be sold without exceeding the
Maximum Number of Securities;
 
Exhibit B-8

--------------------------------------------------------------------------------

(b)         If the Registration is pursuant to a request by persons or entities
other than the Holders of Registrable Securities, then the Company shall include
in any such Registration (A) first, the Ordinary Shares or other equity
securities, if any, of such requesting persons or entities, other than the
Holders of Registrable Securities, which can be sold without exceeding the
Maximum Number of Securities; (B) second, to the extent that the Maximum Number
of Securities has not been reached under the foregoing clause (A), the
Registrable Securities of Holders exercising their rights to register their
Registrable Securities pursuant to subsection 2.2.1, Pro Rata, which can be sold
without exceeding the Maximum Number of Securities; (C) third, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clauses (A) and (B), the Ordinary Shares or other equity securities that the
Company desires to sell, which can be sold without exceeding the Maximum Number
of Securities; and (D) fourth, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (A), (B) and (C),
the Ordinary Shares or other equity securities for the account of other persons
or entities that the Company is obligated to register pursuant to separate
written contractual arrangements with such persons or entities, which can be
sold without exceeding the Maximum Number of Securities.
 
2.2.3       Piggyback Registration Withdrawal. Any Holder of Registrable
Securities shall have the right to withdraw from a Piggyback Registration for
any or no reason whatsoever upon written notification to the Company and the
Underwriter or Underwriters (if any) of his, her or its intention to withdraw
from such Piggyback Registration prior to the effectiveness of the Registration
Statement filed with the Commission with respect to such Piggyback Registration.
The Company (whether on its own good faith determination or as the result of a
request for withdrawal by persons pursuant to separate written contractual
obligations) may withdraw a Registration Statement filed with the Commission in
connection with a Piggyback Registration at any time prior to the effectiveness
of such Registration Statement. Notwithstanding anything to the contrary in this
Agreement, the Company shall be responsible for the Registration Expenses
incurred in connection with the Piggyback Registration prior to its withdrawal
under this subsection 2.2.3.
 
2.2.4       Unlimited Piggyback Registration Rights. For purposes of clarity,
any Registration effected pursuant to Section 2.2 hereof shall not be counted as
a Registration pursuant to a Demand Registration effected under Section 2.1
hereof.
 
Exhibit B-9

--------------------------------------------------------------------------------

2.3          Shelf Registrations.
 
2.3.1       The Holders of Registrable Securities may at any time, and from time
to time, request in writing that the Company, pursuant to Rule 415 under the
Securities Act (or any successor rule promulgated thereafter by the Commission),
register the resale of any or all of their Registrable Securities on Form S-3 or
similar short form registration statement that may be available at such time
(“Form S-3”), or if the Company is ineligible to use Form S-3, on Form S-1; a
registration statement filed pursuant to this subsection 2.3.1 (a “Shelf”) shall
provide for the resale of the Registrable Securities included therein pursuant
to any method or combination of methods legally available to, and requested by,
any Holder. Within three (3) days of the Company’s receipt of a written request
from a Holder or Holders of Registrable Securities for a Registration on a
Shelf, the Company shall promptly give written notice of the proposed
Registration to all other Holders of Registrable Securities, and each Holder of
Registrable Securities who thereafter wishes to include all or a portion of such
Holder’s Registrable Securities in such Registration shall so notify the
Company, in writing, within three (3) business days after the receipt by the
Holder of the notice from the Company. As soon as practicable thereafter, but
not more than ten (10) days after the Company’s initial receipt of such written
request for a Registration on a Shelf, the Company shall register all or such
portion of such Holder’s Registrable Securities as are specified in such written
request, together with all or such portion of Registrable Securities of any
other Holder or Holders joining in such request as are specified in the written
notification given by such Holder or Holders; provided, however, that the
Company shall not be obligated to effect any such Registration pursuant to this
subsection 2.3.1 if the Holders of Registrable Securities, together with the
Holders of any other equity securities of the Company entitled to inclusion in
such Registration, propose to sell the Registrable Securities and such other
equity securities (if any) at any aggregate price to the public of less than
$10,000,000. The Company shall maintain each Shelf in accordance with the terms
hereof, and shall prepare and file with the Commission such amendments,
including post-effective amendments, and supplements as may be necessary to keep
such Shelf continuously effective, available for use and in compliance with the
provisions of the Securities Act until such time as there are no longer any
Registrable Securities included on such Shelf. In the event the Company files a
Shelf on Form S-1, the Company shall use its commercially reasonable efforts to
convert the Form S-1 to a Form S-3 as soon as practicable after the Company is
eligible to use Form S-3.
 
2.3.2       If any Shelf ceases to be effective under the Securities Act for any
reason at any time while Registrable Securities included thereon are still
outstanding, the Company shall use its commercially reasonable efforts to as
promptly as is reasonably practicable cause such Shelf to again become effective
under the Securities Act (including obtaining the prompt withdrawal of any order
suspending the effectiveness of such Shelf), and shall use its commercially
reasonable efforts to as promptly as is reasonably practicable amend such Shelf
in a manner reasonably expected to result in the withdrawal of any order
suspending the effectiveness of such Shelf or file an additional registration
statement (a “Subsequent Shelf Registration”) registering the resale of all
Registrable Securities including on such Shelf, and pursuant to any method or
combination of methods legally available to, and requested by, any Holder. If a
Subsequent Shelf Registration is filed, the Company shall use its commercially
reasonable efforts to (i) cause such Subsequent Shelf Registration to become
effective under the Securities Act as promptly as is reasonably practicable
after the filing thereof and (ii) keep such Subsequent Shelf Registration
continuously effective, available for use and in compliance with the provisions
of the Securities Act until such time as there are no longer any Registrable
Securities included thereon. Any such Subsequent Shelf Registration shall be on
Form S-3 to the extent that the Company is eligible to use such form. Otherwise,
such Subsequent Shelf Registration shall be on another appropriate form. In the
event that any Holder holds Registrable Securities that are not registered for
resale on a delayed or continuous basis, the Company, upon request of a Holder
shall promptly use its commercially reasonable efforts to cause the resale of
such Registrable Securities to be covered by either, at the Company’s option, a
Shelf (including by means of a post-effective amendment) or a Subsequent Shelf
Registration and cause the same to become effective as soon as practicable after
such filing and such Shelf or Subsequent Shelf Registration shall be subject to
the terms hereof; provided, however, the Company shall only be required to cause
such Registrable Securities to be so covered once annually after inquiry of the
Holders.
 
Exhibit B-10

--------------------------------------------------------------------------------

2.3.3       At any time and from time to time after a Shelf has been declared
effective by the Commission, the Sponsor may request to sell all or any portion
of its Registrable Securities in an underwritten offering that is registered
pursuant to the Shelf (each, an “Underwritten Shelf Takedown”); provided that
the Company shall only be obligated to effect an Underwritten Shelf Takedown if
such offering shall include securities with a total offering price (including
piggyback securities and before deduction of underwriting discounts) reasonably
expected to exceed, in the aggregate, $10,000,000. All requests for Underwritten
Shelf Takedowns shall be made by giving written notice to the Company at least
48 hours prior to the public announcement of such Underwritten Shelf Takedown,
which shall specify the approximate number of Registrable Securities proposed to
be sold in the Underwritten Shelf Takedown and the expected price range (net of
underwriting discounts and commissions) of such Underwritten Shelf Takedown. The
Company shall include in any Underwritten Shelf Takedown the securities
requested to be included by any holder (each a “Takedown Requesting Holder”) at
least 24 hours prior to the public announcement of such Underwritten Shelf
Takedown pursuant to written contractual piggyback registration rights of such
holder (including to those set forth herein). The Sponsor and the Takedown
Requesting Holders (if any) shall have the right to select the underwriter(s)
for such offering (which shall consist of one or more reputable nationally
recognized investment banks), subject to the Company’s prior approval which
shall not be unreasonably withheld, conditioned or delayed. For purposes of
clarity, any Registration effected pursuant to this subsection 2.3.3 shall not
be counted as a Registration pursuant to a Demand Registration effected under
Section 2.1 hereof.
 
2.3.4       If the managing Underwriter or Underwriters in an Underwritten Shelf
Takedown, in good faith, advises the Company, the Sponsor and the Takedown
Requesting Holders (if any) in writing that the dollar amount or number of
Registrable Securities that the Sponsor and the Takedown Requesting Holders (if
any) desire to sell, taken together with all other Ordinary Shares or other
equity securities that the Company desires to sell, exceeds the Maximum Number
of Securities, then the Company shall include in such Underwritten Shelf
Takedown, as follows: (i) first, the Registrable Securities of the Sponsor that
can be sold without exceeding the Maximum Number of Securities; (ii) second, to
the extent that the Maximum Number of Securities has not been reached under the
foregoing clause (i), the Ordinary Shares or other equity securities that the
Company desires to sell, which can be sold without exceeding the Maximum Number
of Securities; and (iii) third, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (i) and (ii), the
Ordinary Shares or other equity securities of the Takedown Requesting Holders,
if any, that can be sold without exceeding the Maximum Number of Securities,
determined Pro Rata based on the respective number of Registrable Securities
that each Takedown Requesting Holder has so requested to be included in such
Underwritten Shelf Takedown.
 
Exhibit B-11

--------------------------------------------------------------------------------

2.3.5       The Sponsor and the Takedown Requesting Holders (if any) shall have
the right to withdraw from an Underwritten Shelf Takedown for any or no reason
whatsoever upon written notification to the Company and the Underwriter or
Underwriters (if any) of its intention to withdraw from such Underwritten Shelf
Takedown prior to the public announcement of such Underwritten Shelf Takedown.
Notwithstanding anything to the contrary in this Agreement, the Company shall be
responsible for the Registration Expenses incurred in connection with an
Underwritten Shelf Takedown prior to a withdrawal under this subsection 2.3.5.
 
2.4          Restrictions on Registration Rights. If (A) during the period
starting with the date sixty (60) days prior to the Company’s good faith
estimate of the date of the filing of, and ending on a date one hundred and
twenty (120) days after the effective date of, a Company initiated Registration
and provided that the Company has delivered written notice to the Holders prior
to receipt of a Demand Registration pursuant to subsection 2.1.1 and it
continues to actively employ, in good faith, all reasonable efforts to cause the
applicable Registration Statement to become effective; (B) the Holders have
requested an Underwritten Registration and the Company and the Holders are
unable to obtain the commitment of underwriters to firmly underwrite the offer;
or (C) in the good faith judgment of the Board such Registration would be
seriously detrimental to the Company and the Board concludes as a result that it
is essential to defer the filing of such Registration Statement at such time,
then in each case the Company shall furnish to such Holders a certificate signed
by the Chairman of the Board stating that in the good faith judgment of the
Board it would be seriously detrimental to the Company for such Registration
Statement to be filed in the near future and that it is therefore essential to
defer the filing of such Registration Statement. In such event, the Company
shall have the right to defer such filing for a period of not more than thirty
(30) days; provided, however, that the Company shall not defer its obligation in
this manner more than once in any 12-month period. Notwithstanding anything to
the contrary contained in this Agreement, the Company shall not be required to
effect or permit any Registration or cause any Registration Statement to become
effective, with respect to any Registrable Securities held by any Holder, until
after the expiration of the Founder Shares Lock-Up Period or the Private
Placement Lock-Up Period, as the case may be.
 
ARTICLE 3
COMPANY PROCEDURES
 
3.1          General Procedures. If at any time on or after the date the Company
consummates an initial Business Combination the Company is required to effect
the Registration of Registrable Securities, the Company shall use its best
efforts to effect such Registration to permit the sale of such Registrable
Securities in accordance with the intended plan of distribution thereof, and
pursuant thereto the Company shall, as expeditiously as possible:
 
Exhibit B-12

--------------------------------------------------------------------------------

3.1.1       prepare and file with the Commission as soon as practicable a
Registration Statement with respect to such Registrable Securities and use its
reasonable best efforts to cause such Registration Statement to become effective
and remain effective until all Registrable Securities covered by such
Registration Statement have been sold;
 
3.1.2       prepare and file with the Commission such amendments and
post-effective amendments to the Registration Statement, and such supplements to
the Prospectus, as may be requested by the Holders or any Underwriter of
Registrable Securities or as may be required by the rules, regulations or
instructions applicable to the registration form used by the Company or by the
Securities Act or rules and regulations thereunder to keep the Registration
Statement effective until all Registrable Securities covered by such
Registration Statement are sold in accordance with the intended plan of
distribution set forth in such Registration Statement or supplement to the
Prospectus;
 
3.1.3       prior to filing a Registration Statement or Prospectus, or any
amendment or supplement thereto, furnish without charge to the Underwriters, if
any, and the Holders of Registrable Securities included in such Registration,
and such Holders’ legal counsel, copies of such Registration Statement as
proposed to be filed, each amendment and supplement to such Registration
Statement (in each case including all exhibits thereto and documents
incorporated by reference therein), the Prospectus included in such Registration
Statement (including each preliminary Prospectus), and such other documents as
the Underwriters and the Holders of Registrable Securities included in such
Registration or the legal counsel for any such Holders may request in order to
facilitate the disposition of the Registrable Securities owned by such Holders;
 
3.1.4       prior to any public offering of Registrable Securities, use its best
efforts to (i) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the Holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other governmental authorities as may be necessary by
virtue of the business and operations of the Company and do any and all other
acts and things that may be necessary or advisable to enable the Holders of
Registrable Securities included in such Registration Statement to consummate the
disposition of such Registrable Securities in such jurisdictions; provided,
however, that the Company shall not be required to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
or take any action to which it would be subject to general service of process or
taxation in any such jurisdiction where it is not then otherwise so subject;
 
3.1.5       cause all such Registrable Securities to be listed on each
securities exchange or automated quotation system on which similar securities
issued by the Company are then listed;
 
3.1.6       provide a transfer agent or warrant agent, as applicable, and
registrar for all such Registrable Securities no later than the effective date
of such Registration Statement;
 
Exhibit B-13

--------------------------------------------------------------------------------

3.1.7       advise each seller of such Registrable Securities, promptly after it
shall receive notice or obtain knowledge thereof, of the issuance of any stop
order by the Commission suspending the effectiveness of such Registration
Statement or the initiation or threatening of any proceeding for such purpose
and promptly use its reasonable best efforts to prevent the issuance of any stop
order or to obtain its withdrawal if such stop order should be issued;
 
3.1.8       at least five (5) days prior to the filing of any Registration
Statement or Prospectus or any amendment or supplement to such Registration
Statement or Prospectus (other than by way of a document incorporated by
reference) furnish a copy thereof to each seller of such Registrable Securities
or its counsel;
 
3.1.9      notify the Holders at any time when a Prospectus relating to such
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the Prospectus included in such
Registration Statement, as then in effect, includes a Misstatement, and then to
correct such Misstatement as set forth in Section 3.4 hereof;
 
3.1.10    permit a representative of the Holders, the Underwriters, if any, and
any attorney or accountant retained by such Holders or Underwriter to
participate, at each such person’s own expense, in the preparation of the
Registration Statement, and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such
representative, Underwriter, attorney or accountant in connection with the
Registration; provided, however, that such representatives or Underwriters enter
into a confidentiality agreement, in form and substance reasonably satisfactory
to the Company, prior to the release or disclosure of any such information;
 
3.1.11     obtain a “cold comfort” letter from the Company’s independent
registered public accountants in the event of an Underwritten Registration, in
customary form and covering such matters of the type customarily covered by
“cold comfort” letters as the managing Underwriter may reasonably request, and
reasonably satisfactory to a majority-in-interest of the participating Holders;
 
3.1.12     on the date the Registrable Securities are delivered for sale
pursuant to such Registration, obtain an opinion, dated such date, of counsel
representing the Company for the purposes of such Registration, addressed to the
Holders, the placement agent or sales agent, if any, and the Underwriters, if
any, covering such legal matters with respect to the Registration in respect of
which such opinion is being given as the Holders, placement agent, sales agent,
or Underwriter may reasonably request and as are customarily included in such
opinions and negative assurance letters, and reasonably satisfactory to a
majority in interest of the participating Holders;
 
3.1.13     in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing Underwriter of such offering;
 
3.1.14     make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve
(12) months beginning with the first day of the Company’s first full calendar
quarter after the effective date of the Registration Statement which satisfies
the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder
(or any successor rule promulgated thereafter by the Commission);
 
Exhibit B-14

--------------------------------------------------------------------------------

3.1.15     if the Registration involves the Registration of Registrable
Securities involving gross proceeds in excess of $50,000,000, use its reasonable
efforts to make available senior executives of the Company to participate in
customary “road show” presentations that may be reasonably requested by the
Underwriter in any Underwritten Offering; and
 
3.1.16     otherwise, in good faith, cooperate reasonably with, and take such
customary actions as may reasonably be requested by the Holders, in connection
with such Registration.
 
3.2          Registration Expenses. The Registration Expenses of all
Registrations shall be borne by the Company. It is acknowledged by the Holders
that the Holders shall bear all incremental selling expenses relating to the
sale of Registrable Securities, such as Underwriters’ commissions and discounts,
brokerage fees, Underwriter marketing costs and, other than as set forth in the
definition of “Registration Expenses,” all reasonable fees and expenses of any
legal counsel representing the Holders.
 
3.3          Requirements for Participation in Underwritten Offerings. No person
may participate in any Underwritten Offering for equity securities of the
Company pursuant to a Registration initiated by the Company hereunder unless
such person (i) agrees to sell such person’s securities on the basis provided in
any underwriting arrangements approved by the Company and (ii) completes and
executes all customary questionnaires, powers of attorney, indemnities, lock-up
agreements, underwriting agreements and other customary documents as may be
reasonably required under the terms of such underwriting arrangements.
 
3.4          Suspension of Sales; Adverse Disclosure. Upon receipt of written
notice from the Company that a Registration Statement or Prospectus contains a
Misstatement, each of the Holders shall forthwith discontinue disposition of
Registrable Securities until he, she or it has received copies of a supplemented
or amended Prospectus correcting the Misstatement (it being understood that the
Company hereby covenants to prepare and file such supplement or amendment as
soon as practicable after the time of such notice), or until he, she or it is
advised in writing by the Company that the use of the Prospectus may be resumed.
If the filing, initial effectiveness or continued use of a Registration
Statement in respect of any Registration at any time would require the Company
to make an Adverse Disclosure or would require the inclusion in such
Registration Statement of financial statements that are unavailable to the
Company for reasons beyond the Company’s control, the Company may, upon giving
prompt written notice of such action to the Holders, delay the filing or initial
effectiveness of, or suspend use of, such Registration Statement for the
shortest period of time, but in no event more than thirty (30) days, determined
in good faith by the Company to be necessary for such purpose. In the event the
Company exercises its rights under the preceding sentence, the Holders agree to
suspend, immediately upon their receipt of the notice referred to above, their
use of the Prospectus relating to any Registration in connection with any sale
or offer to sell Registrable Securities. The Company shall immediately notify
the Holders of the expiration of any period during which it exercised its rights
under this Section 3.4.
 
Exhibit B-15

--------------------------------------------------------------------------------

3.5          Reporting Obligations. As long as any Holder shall own Registrable
Securities, the Company, at all times while it shall be a reporting company
under the Exchange Act, covenants to file timely (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to
Sections 13(a) or 15(d) of the Exchange Act and to promptly furnish the Holders
with true and complete copies of all such filings. The Company further covenants
that it shall take such further action as any Holder may reasonably request, all
to the extent required from time to time to enable such Holder to sell Ordinary
Shares held by such Holder without registration under the Securities Act within
the limitation of the exemptions provided by Rule 144 promulgated under the
Securities Act (or any successor rule promulgated thereafter by the Commission,
to the extent that such rule or such successor rule is available to the
Company), including providing any legal opinions. Upon the request of any
Holder, the Company shall deliver to such Holder a written certification of a
duly authorized officer as to whether it has complied with such requirements.
 
ARTICLE 4
INDEMNIFICATION AND CONTRIBUTION
 
4.1          Indemnification.
 
4.1.1       The Company agrees to indemnify, to the extent permitted by law,
each Holder of Registrable Securities, its officers and directors and each
person who controls such Holder (within the meaning of the Securities Act)
against all losses, claims, damages, liabilities and expenses (including
attorneys’ fees) caused by any untrue or alleged untrue statement of material
fact contained in any Registration Statement, Prospectus or preliminary
Prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, except insofar as the same are
caused by or contained in any information furnished in writing to the Company by
such Holder expressly for use therein. The Company shall indemnify the
Underwriters, their officers and directors and each person who controls such
Underwriters (within the meaning of the Securities Act) to the same extent as
provided in the foregoing with respect to the indemnification of the Holder.
 
4.1.2       In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, such Holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such Registration Statement or
Prospectus and, to the extent permitted by law, shall indemnify the Company, its
directors and officers and agents and each person who controls the Company
(within the meaning of the Securities Act) against any losses, claims, damages,
liabilities and expenses (including without limitation reasonable attorneys’
fees) resulting from any untrue or alleged untrue statement of material fact
contained in the Registration Statement, Prospectus or preliminary Prospectus or
any amendment thereof or supplement thereto or any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein not misleading, but only to the extent that such untrue
statement or omission is contained in any information or affidavit so furnished
in writing by such Holder expressly for use therein; provided, however, that the
obligation to indemnify shall be several, not joint and several, among such
Holders of Registrable Securities, and the liability of each such Holder of
Registrable Securities shall be in proportion to and limited to the net proceeds
received by such Holder from the sale of Registrable Securities pursuant to such
Registration Statement. The Holders of Registrable Securities shall indemnify
the Underwriters, their officers, directors and each person who controls such
Underwriters (within the meaning of the Securities Act) to the same extent as
provided in the foregoing with respect to indemnification of the Company.
 
Exhibit B-16

--------------------------------------------------------------------------------

4.1.3      Any person entitled to indemnification herein shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which he,
she or it seeks indemnification (provided that the failure to give prompt notice
shall not impair any person’s right to indemnification hereunder to the extent
such failure has not materially prejudiced the indemnifying party) and
(ii) unless in such indemnified party’s reasonable judgment a conflict of
interest between such indemnified and indemnifying parties may exist with
respect to such claim, permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party. If
such defense is assumed, the indemnifying party shall not be subject to any
liability for any settlement made by the indemnified party without its consent
(but such consent shall not be unreasonably withheld). An indemnifying party who
is not entitled to, or elects not to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim. No indemnifying party shall, without the consent of the
indemnified party, consent to the entry of any judgment or enter into any
settlement which cannot be settled in all respects by the payment of money (and
such money is so paid by the indemnifying party pursuant to the terms of such
settlement) or which settlement does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect to such claim or litigation.
 
4.1.4       The indemnification provided for under this Agreement shall remain
in full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities. The Company and
each Holder of Registrable Securities participating in an offering also agrees
to make such provisions as are reasonably requested by any indemnified party for
contribution to such party in the event the Company’s or such Holder’s
indemnification is unavailable for any reason.
 
4.1.5       If the indemnification provided under Section 4.1 hereof from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action; provided, however, that the
liability of any Holder under this subsection 4.1.5 shall be limited to the
amount of the net proceeds received by such Holder in such offering giving rise
to such liability. The amount paid or payable by a party as a result of the
losses or other liabilities referred to above shall be deemed to include,
subject to the limitations set forth in subsections 4.1.1, 4.1.2 and 4.1.3
above, any legal or other fees, charges or expenses reasonably incurred by such
party in connection with any investigation or proceeding. The parties hereto
agree that it would not be just and equitable if contribution pursuant to this
subsection 4.1.5 were determined by pro rata allocation or by any other method
of allocation, which does not take account of the equitable considerations
referred to in this subsection 4.1.5. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution pursuant to this subsection 4.1.5 from any
person who was not guilty of such fraudulent misrepresentation.
 
Exhibit B-17

--------------------------------------------------------------------------------

ARTICLE 5
SHAREHOLDER RIGHTS
 
5.1          Subject to the terms and conditions of this Agreement, at any time
and from time to time on or after the date that the Company consummates an
initial Business Combination and for so long as the Sponsor holds any
Registrable Securities:
 
5.1.1       The Sponsor shall have the right, but not the obligation, to
designate three individuals to be appointed or nominated, as the case may be,
for election to the Board (including any successor, each, a “Nominee”) by giving
written notice to the Company on or before the time such information is
reasonably requested by the Board or the Nominating Committee of the Board, as
applicable, for inclusion in a proxy statement for a meeting of shareholders
provided to the Sponsor.
 
5.1.2       The Company will, as promptly as practicable, use its best efforts
to take all necessary and desirable actions (including, without limitation,
calling special meetings of the Board and the shareholders and recommending,
supporting and soliciting proxies) so that there are three Sponsor Directors
serving on the Board at all times.
 
5.1.3       The Company shall, to the fullest extent permitted by applicable
law, use its best efforts to take all actions necessary to ensure that: (i) each
Nominee is included in the Board’s slate of nominees to the shareholders of the
Company for each election of Directors; and (ii) each Nominee is included in the
proxy statement prepared by management of the Company in connection with
soliciting proxies for every meeting of the shareholders of the Company called
with respect to the election of members of the Board, and at every adjournment
or postponement thereof, and on every action or approval by written consent of
the shareholders of the Company or the Board with respect to the election of
members of the Board.
 
5.1.4       If a vacancy occurs because of the death, disability,
disqualification, resignation, or removal of a Sponsor Director or for any other
reason, the Sponsor shall be entitled to designate such person’s successor, and
the Company will, as promptly as practicable following such designation, use its
best efforts to take all necessary and desirable actions, to the fullest extent
permitted by law, within its control such that such vacancy shall be filled with
such successor Nominee.
 
Exhibit B-18

--------------------------------------------------------------------------------

5.1.5       If a Nominee is not elected because of such Nominee’s death,
disability, disqualification, withdrawal as a nominee or for any other reason,
the Sponsor shall be entitled to designate promptly another Nominee and the
Company will take all necessary and desirable actions within its control such
that the director position for which such Nominee was nominated shall not be
filled pending such designation or the size of the Board shall be increased by
one and such vacancy shall be filled with such successor Nominee as promptly as
practicable following such designation.
 
5.1.6       As promptly as reasonably practicable following the request of any
Sponsor Director, the Company shall enter into an indemnification agreement with
such Sponsor Director, in the form entered into with the other members of the
Board. The Company shall pay the reasonable, documented out-of-pocket expenses
incurred by the Sponsor Director in connection with his or her services provided
to or on behalf of the Company, including attending meetings or events attended
explicitly on behalf of the Company at the Company’s request.
 
5.1.7       The Company shall (i) purchase directors’ and officers’ liability
insurance in an amount determined by the Board to be reasonable and customary
and (ii) for so long as a Sponsor Director serves as a Director of the Company,
maintain such coverage with respect to such Sponsor Director; provided that upon
removal or resignation of such Sponsor Director for any reason, the Company
shall take all actions reasonably necessary to extend such directors’ and
officers’ liability insurance coverage for a period of not less than six (6)
years from any such event in respect of any act or omission occurring at or
prior to such event.
 
5.1.8       For so long as a Sponsor Director serves on the Board, the Company
shall not amend, alter or repeal any right to indemnification or exculpation
covering or benefiting any Sponsor Director nominated pursuant to this Agreement
as and to the extent consistent with applicable law, whether such right is
contained in the Company’s amended and restated memorandum and articles of
association, each as amended, or another document (except to the extent such
amendment or alteration permits the Company to provide broader indemnification
or exculpation rights on a retroactive basis than permitted prior thereto).
 
5.1.9       Each Nominee may, but does not need to qualify as “independent”
pursuant to listing standards of the Nasdaq Capital Market (or such other
national securities exchange upon which the Company’s securities are then
listed).
 
5.1.10     Any Nominee will be subject to the Company’s customary due diligence
process, including its review of a completed questionnaire and a background
check. Based on the foregoing, the Company may object to any Nominee provided
(a) it does so in good faith, and (b) such objection is based upon any of the
following: (i) such Nominee was convicted in a criminal proceeding or is a named
subject of a pending criminal proceeding (excluding traffic violations and other
minor offenses), (ii) such Nominee was the subject of any order, judgment, or
decree not subsequently reversed, suspended or vacated of any court of competent
jurisdiction, permanently or temporarily enjoining such proposed director from,
or otherwise limiting, the following activities: (A) engaging in any type of
business practice, or (B) engaging in any activity in connection with the
purchase or sale of any security or in connection with any violation of federal
or state securities laws, (iii) such Nominee was the subject of any order,
judgment or decree, not subsequently reversed, suspended or vacated, of any
federal or state authority barring, suspending or otherwise limiting for more
than sixty (60) days the right of such person to engage in any activity
described in clause (ii)(B), or to be associated with persons engaged in such
activity, (iv) such proposed director was found by a court of competent
jurisdiction in a civil action or by the Commission to have violated any federal
or state securities law, and the judgment in such civil action or finding by the
Commission has not been subsequently reversed, suspended or vacated, or (v) such
proposed director was the subject of, or a party to any federal or state
judicial or administrative order, judgment, decree, or finding, not subsequently
reversed, suspended or vacated, relating to a violation of any federal or state
securities laws or regulations. In the event the Board reasonably finds the
Nominee to be unsuitable based upon one or more of the foregoing clauses
(i) through (v) and reasonably objects to the identified director, Sponsor shall
be entitled to propose a different Nominee to the Board within thirty (30)
calendar days of the Company’s notice to Sponsor of its objection to the Nominee
and such replacement Nominee shall be subject to the review process outlined
above.
 
Exhibit B-19

--------------------------------------------------------------------------------

5.1.11     The Company shall take all necessary action to cause a Nominee chosen
by the Sponsor, at the request of such Nominee to be elected to the board of
directors (or similar governing body) of each material operating subsidiary of
the Company. The Nominee, as applicable, shall have the right to attend (in
person or remotely) any meetings of the board of directors (or similar governing
body or committee thereof) of each subsidiary of the Company.
 
ARTICLE 6
MISCELLANEOUS
 
6.1          Notices. Any notice or communication under this Agreement must be
in writing and given by (i) deposit in the United States mail, addressed to the
party to be notified, postage prepaid and registered or certified with return
receipt requested, (ii) delivery in person or by courier service providing
evidence of delivery, or (iii) transmission by hand delivery, electronic mail,
telecopy, telegram or facsimile. Each notice or communication that is mailed,
delivered, or transmitted in the manner described above shall be deemed
sufficiently given, served, sent, and received, in the case of mailed notices,
on the third business day following the date on which it is mailed and, in the
case of notices delivered by courier service, hand delivery, electronic mail,
telecopy, telegram or facsimile, at such time as it is delivered to the
addressee (with the delivery receipt or the affidavit of messenger) or at such
time as delivery is refused by the addressee upon presentation. Any notice or
communication under this Agreement must be addressed, if to the Company, to: 51
Astor Place, 10th Floor, New York, New York 1003, Attention: Adam Stone , with
copy to; Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York 10022,
Attention: Christian O. Nagler and Ross M. Leff, and, if to any Holder, at such
Holder’s address or facsimile number as set forth in the Company’s books and
records. Any party may change its address for notice at any time and from time
to time by written notice to the other parties hereto, and such change of
address shall become effective thirty (30) days after delivery of such notice as
provided in this Section 6.1.
 
6.2          Assignment; No Third Party Beneficiaries.
 
6.2.1      This Agreement and the rights, duties and obligations of the Company
hereunder may not be assigned or delegated by the Company in whole or in part.
 
Exhibit B-20

--------------------------------------------------------------------------------

6.2.2       Prior to the expiration of the Founder Shares Lock-up Period or the
Private Placement Lock-up Period, as the case may be, no Holder may assign or
delegate such Holder’s rights, duties or obligations under this Agreement, in
whole or in part, except in connection with a transfer of Registrable Securities
by such Holder to a Permitted Transferee.
 
6.2.3       This Agreement and the provisions hereof shall be binding upon and
shall inure to the benefit of each of the parties and its successors and the
permitted assigns of the Holders, which shall include Permitted Transferees.
 
6.2.4       This Agreement shall not confer any rights or benefits on any
persons that are not parties hereto, other than as expressly set forth in this
Agreement and Section 6.2 hereof.
 
6.2.5       No assignment by any party hereto of such party’s rights, duties and
obligations hereunder shall be binding upon or obligate the Company unless and
until the Company shall have received (i) written notice of such assignment as
provided in Section 6.1 hereof and (ii) the written agreement of the assignee,
in a form reasonably satisfactory to the Company, to be bound by the terms and
provisions of this Agreement (which may be accomplished by an addendum or
certificate of joinder to this Agreement). Any transfer or assignment made other
than as provided in this Section 6.2 shall be null and void.
 
6.3          Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable.
 
6.4          Counterparts. This Agreement may be executed in multiple
counterparts (including facsimile or PDF counterparts), each of which shall be
deemed an original, and all of which together shall constitute the same
instrument, but only one of which need be produced.
 
6.5          Entire Agreement. This Agreement (including all agreements entered
into pursuant hereto and all certificates and instruments delivered pursuant
hereto and thereto) constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede all prior and contemporaneous
agreements, representations, understandings, negotiations and discussions
between the parties, whether oral or written.
 
6.6          Governing Law; Venue. NOTWITHSTANDING THE PLACE WHERE THIS
AGREEMENT MAY BE EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY
AGREE THAT THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF
THE STATE OF NEW YORK AS APPLIED TO AGREEMENTS AMONG NEW YORK RESIDENTS ENTERED
INTO AND TO BE PERFORMED ENTIRELY WITHIN NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAW PROVISIONS OF SUCH JURISDICTION.
 
6.7          WAIVER OF TRIAL BY JURY. EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT,
COUNTERCLAIM OR OTHER PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF, CONNECTED WITH OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY, OR THE ACTIONS OF THE SPONSOR IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.
 
Exhibit B-21

--------------------------------------------------------------------------------

6.8          Amendments and Modifications. Upon the written consent of the
Company and the Holders of at least a majority in interest of the Registrable
Securities at the time in question, compliance with any of the provisions,
covenants and conditions set forth in this Agreement may be waived, or any of
such provisions, covenants or conditions may be amended or modified; provided,
however, that notwithstanding the foregoing, any amendment hereto or waiver
hereof that adversely affects one (1) Holder, solely in its capacity as a holder
of the shares of the Company, in a manner that is materially different from the
other Holders (in such capacity) shall require the consent of the Holder so
affected. No course of dealing between any Holder or the Company and any other
party hereto or any failure or delay on the part of a Holder or the Company in
exercising any rights or remedies under this Agreement shall operate as a waiver
of any rights or remedies of any Holder or the Company. No single or partial
exercise of any rights or remedies under this Agreement by a party shall operate
as a waiver or preclude the exercise of any other rights or remedies hereunder
or thereunder by such party.
 
6.9          Titles and Headings. Titles and headings of sections of this
Agreement are for convenience only and shall not affect the construction of any
provision of this Agreement.
 
6.10        Waivers and Extensions. Any party to this Agreement may waive any
right, breach or default which such party has the right to waive, provided that
such waiver will not be effective against the waiving party unless it is in
writing, is signed by such party, and specifically refers to this Agreement.
Waivers may be made in advance or after the right waived has arisen or the
breach or default waived has occurred. Any waiver may be conditional. No waiver
of any breach of any agreement or provision herein contained shall be deemed a
waiver of any preceding or succeeding breach thereof nor of any other agreement
or provision herein contained. No waiver or extension of time for performance of
any obligations or acts shall be deemed a waiver or extension of the time for
performance of any other obligations or acts.
 
6.11        Remedies Cumulative. In the event that the Company fails to observe
or perform any covenant or agreement to be observed or performed under this
Agreement, the Holders may proceed to protect and enforce its rights by suit in
equity or action at law, whether for specific performance of any term contained
in this Agreement or for an injunction against the breach of any such term or in
aid of the exercise of any power granted in this Agreement or to enforce any
other legal or equitable right, or to take any one or more of such actions,
without being required to post a bond. None of the rights, powers or remedies
conferred under this Agreement shall be mutually exclusive, and each such right,
power or remedy shall be cumulative and in addition to any other right, power or
remedy, whether conferred by this Agreement or now or hereafter available at
law, in equity, by statute or otherwise.
 
Exhibit B-22

--------------------------------------------------------------------------------

6.12        Other Registration Rights. The Company represents and warrants that
no person, other than a Holder of Registrable Securities, has any right to
require the Company to register any securities of the Company for sale or to
include such securities of the Company in any Registration filed by the Company
for the sale of securities for its own account or for the account of any other
person. Further, the Company represents and warrants that this Agreement
supersedes any other registration rights agreement or agreement with similar
terms and conditions and in the event of a conflict between any such agreement
or agreements and this Agreement, the terms of this Agreement shall prevail.
 
6.13        Term. This Agreement shall terminate upon the earlier of (i) the
tenth anniversary of the date of this Agreement and (ii) the date as of which no
Registrable Securities remain outstanding. The provisions of Section 3.5 and
Article IV shall survive any termination.
 
[SIGNATURE PAGES FOLLOW]
 
Exhibit B-23

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.
 

 
COMPANY:
     
ARYA SCIENCES ACQUISITION CORP II
     
By:
   
Name:
Adam Stone
 
Title:
Chief Executive Officer



Exhibit B-24

--------------------------------------------------------------------------------

 
HOLDERS:
     
ARYA SCIENCES HOLDINGS II
     
By:
   
Name:
Adam Stone
 
Title:
Authorized Signatory



Exhibit B-25

--------------------------------------------------------------------------------

 
By:
   

Jake Bauer



Exhibit B-26

--------------------------------------------------------------------------------

 
By:
   


Chad Robins



Exhibit B-27

--------------------------------------------------------------------------------

 
By:
   

Todd Wider





Exhibit B-28

--------------------------------------------------------------------------------